                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------   x
                                                         :
In re:                                                   :   Chapter 11
                                                         :
United States of America Rugby Football                  :   Case No. 20-10738 (BLS)
Union, Ltd.,                                             :
                                                         :
                          Debtor.
------------------------------------------------------ x
          DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
  (A) AUTHORIZING DEBTOR TO OBTAIN POST-PETITION FINANCING AND TO
     GRANT SECURITY INTERESTS AND SUPER-PRIORITY ADMINISTRATIVE
          EXPENSE STATUS PURSUANT TO 11 U.S.C. §§ 105, 364(c) AND 364(d);
    (B) MODIFYING THE AUTOMATIC STAY PURSUANT TO 11 U.S.C § 362; AND
  (C) SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001

         United States of America Rugby Football Union, Ltd. d/b/a USA Rugby, the above-

captioned debtor and debtor-in-possession (the “Debtor” or “Borrower”), by and through its

undersigned counsel, hereby moves the Court (the “Motion”) pursuant to sections 105(a), 361,

362, 364, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

4001, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 4001-2 of the Local Rules of Bankruptcy Procedure for the District of Delaware (the

“Local Rules”) for entry of interim and final orders authorizing the Debtor to enter into a senior

secured super-priority credit facility in the aggregate amount not to exceed $550,000 (the “DIP

Financing”) substantially on the terms set forth in the Senior Secured Super-Priority Debtor-in-

Possession Credit Agreement between the Debtor and World Rugby Limited (“World Rugby”

or “DIP Lender”), annexed hereto as Exhibit A (as amended, supplemented, or otherwise

modified and in effect from time to time, the “DIP Loan Agreement” and, together with any

and all schedules thereto and other related documents and agreements entered into in connection

with or related to the DIP Financing, the “DIP Loan Documents”), (b) modifying the automatic
stay to the extent applicable, (c) granting related relief, and (d) scheduling a final hearing

pursuant to Rule 4001 of the Bankruptcy Rules.          In support of this Motion, the Debtor

respectfully states as follows:

                                             I.
                                  JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. Venue

is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is core within the

meaning of 28 U.S.C. § 157(b).

       2.      The statutory predicates for the relief sought herein are sections 105(a), 361, 362,

364, and 507 of the Bankruptcy Code, and the procedural predicates are Rules 2002, 4001, and

9014 of the Bankruptcy Rules, and Rule 4001-2 of the Local Rules.

                                            II.
                                        BACKGROUND

A.     Procedural Background

       3.      On March 31, 2020 (the “Petition Date”), the Debtor filed for bankruptcy under

chapter 11 of the Bankruptcy Code, which was assigned case number 20-10738 (BLS) (the

“Bankruptcy Case”).

       4.      The Debtor has continued in possession of its properties and is operating and

managing its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       5.      No request has been made for the appointment of a trustee or examiner, and a

creditors’ committee has not been appointed in this case.

B.     Overview of the Debtor’s Business

       6.      The Debtor is the national governing body for the sport of rugby in the United

States, a “Full Sport Member” of the United States Olympic and Paralympic Committee, and a
full member of World Rugby. The Debtor oversees four national teams, multiple collegiate and

high school All-American teams, and an emerging Olympic development pathway for elite

athletes, and has over 120,000 active members consisting of players, coaches, referees and other

rugby participants. The Debtor organizes tournaments in the United States and fields the U.S.

national teams that participate in various international competitions, including the Rugby World

Cup and the World Rugby Sevens Series.

       7.        The Debtor is organized as a non-profit corporation under the laws of the State of

Delaware and is headquartered in Lafayette, Colorado. It is governed by a Board of Directors

(the “Board”), which in turn is overseen by a Congress, which has oversight and approval

authority over the Board. The Board is comprised of nine directors, including six at-large

directors, two athlete-representative directors, and one representative from Congress.

       8.        The Debtor has one subsidiary, USA Rugby Partners, LLC (“Partners”), of

which it holds 78% of the equity. Partners is a non-debtor entity that is a for-profit licensee of

certain of the Debtor’s intellectual property pursuant to a fifteen-year license agreement, dated

June 19, 2015.

C.     The Debtor’s Pre-Petition Capital Structure

       9.        As of the Petition Date, the Debtor’s outstanding secured debt totaled $467,820

due to JPMorgan Chase Bank, N.A. (“Chase”) pursuant to that Credit Agreement, dated January

27, 2019 (the “Chase Debt”). The Chase Debt is secured pursuant to a Continuing Security

Agreement, dated January 27, 2019, by all of the Debtor’s current and after-acquired Inventory,

Chattel Paper, Equipment and General Intangibles, and associated accessions, additions,

replacements, substitutions, records, and proceeds (the “Chase Lien”).

       10.       In addition, as of the Petition Date, the Debtor’s outstanding non-contingent

unsecured debt totaled more than $5.4 million. The majority of the Debtor’s unsecured debt
consists of amounts due to the DIP Lender. Specifically, the DIP Lender has provided the

Debtor with a $3.6 million in unsecured loans. The remainder of the Debtor’s unsecured debt

consists of credit cards, legal counsel bills, potential liability for Olympic tickets and various

trade and vendor debt.

D.     The Debtor Needs an Infusion of Cash

       11.     As of the Petition Date, the Debtor had more cash in its bank account than the

balance of the amount outstanding on its secured debt. As a result, it has sufficient cash to meet

its immediate needs and Chase – its prepetition secured lender – is adequately protected.

However, the Debtor has significant other debt that far exceeds its available cash, including the

amounts owed to World Rugby and expenses and potential liability related to an on-going

litigation with United World Sports, LLC. Thus, the Debtor has an urgent need to restructure.

       12.     However, worldwide rugby has been indefinitely suspended because of the

COVID-19 pandemic. Specifically, on March 13, 2020, the Debtor had to suspend sanctioned

competition and rugby activities for a 30-day period, and on March 20, 2020, the Debtor had to

suspend rugby indefinitely. As a result of this suspension of rugby, the dues revenue that the

Debtor expected dried up, and the tournaments it had planned were cancelled. As a result,

currently, the Debtor has no foreseeable opportunities for any incoming capital pending the re-

starting of rugby events and it expects to run out of cash in the next 30 days. For these reasons,

the Debtor will need the additional funds to preserve the value of the Debtor’s business

operations in the ordinary course.

       13.     Prior to Petition Date, the Debtor, in consultation with its advisors, reviewed and

analyzed its projected cash needs and prepared the budget set forth as Exhibit C (the “Budget”),

outlining the Debtor’s postpetition cash need in the initial thirteen weeks of the Bankruptcy

Case. The DIP Financing will provide the Debtor with the long-term liquidity necessary to,
among other things, make payroll for its reduced staff and satisfy its other working capital and

general corporate purposes, including essential payments to vendors and service providers that

are necessary to preserve the value of the Debtor’s estate.

E.      The Proposed DIP Financing

        14.      The Debtor proposes to enter into the DIP Financing in order to fund the

administration of its Bankruptcy Case, its reorganization and/or the sale of its assets, solely in

accordance with the Budget. The DIP Financing will provide the Debtor with up to $550,000 to

fund necessary operations of the Debtor and to administer this Bankruptcy Case through a

successful reorganization or the closing date of the sale of the Debtor’s assets. Without such

funding, the Debtor would have to cease operations and lose substantial value to the detriment of

all creditors.

        15.      Pursuant to Rule 4001 of the Bankruptcy Rules and Rule 4001-2 of the Local

Rules, the principal terms of the DIP Loan Agreement1 are as follows:

Borrower:                    United States of America Rugby Football Union, Ltd. d/b/a USA
                             Rugby

DIP Lender:                  World Rugby Limited

DIP Loan Amount:             A senior credit facility in an aggregate amount not to exceed
                             $550,000, with up to $350,000 available on an interim basis.

                             DIP Loan Agreement. at § 1.1 (Definition of “Loan
                             Commitment”), § 2.1

Maturity Date:               The earliest of:

                             (a) the date that is ninety (90) days after the date of the DIP Loan
                             Agreement; provided that upon the entry of an order in the

1
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
DIP Loan Agreement. To the extent there is any inconsistency between the description of the
DIP Financing in this Motion and the terms of the DIP Loan Documents themselves, the DIP
Loan Documents shall control.
                   Bankruptcy Case confirming a plan of reorganization that contains
                   a provision for repayment in full of the DIP Obligations in four (4)
                   equal installments on January 1, 2021, July 1, 2021, January 1,
                   2022 and July 1, 2022, such date shall be July 1, 2022

                   (b) the date on which a sale of all or substantially all of the assets
                   of the Borrower is consummated;

                   (c) the effective date of a confirmed plan for the Borrower under
                   chapter 11 of the Bankruptcy Code that does not contain a
                   provision for repayment in full of the Obligations on or before the
                   effective date of such plan or plans or otherwise in four
                   installments as provided in clause (a) above;

                   (c) the dismissal or termination of the Bankruptcy Case,

                   (d) the conversion of the Bankruptcy Case to a case under chapter
                   7 of the Bankruptcy Code,

                   (e) the appointment of a trustee pursuant to section 1104 of the
                   Bankruptcy Code, and

                   (g) the date of termination of the Loan Commitment Period.

                   DIP Loan Agreement at § 1.1 (Definition of “Maturity Date”).

Use of Proceeds:   Proceeds of the DIP Financing will be used:

                   (i) for working capital and to pay administrative expenses,

                   (ii) to pay for goods, services and capital expenditures in the
                   ordinary course of business, to the extent permitted under the
                   Budget and not prohibited by the DIP Loan Agreement,

                   (iii) to pay amounts owing to the DIP Lender under the DIP Loan
                   Agreement, including, without limitation, the payment of
                   professional fees of the DIP Lender,

                   (iv) to pay the transaction expenses of the DIP Financing,

                   (v) to pay the claims of certain prepetition creditors, which may
                   include, without limitation, employees and taxing authorities in
                   the ordinary course, in each case to the extent authorized by orders
                   of the Bankruptcy Court reasonably acceptable to the DIP Lender,

                   (vi) to make any other payments permitted to be made by the
                   Bankruptcy Court, to the extent permitted under the Budget and
                       not prohibited by the DIP Loan Agreement,

                       (vii) to pay fees, expenses, and costs incurred in connection with
                       the Bankruptcy Case, including, without limitation, to make any
                       payments of fees payable to the U.S. Trustee pursuant to 28
                       U.S.C. § 1930(a)(6) and all fees payable to the clerk of the
                       Bankruptcy Court, and

                       (viii) to pay the Administrative Carve-Out (described below).

                       DIP Loan Agreement at § 2.3(a).

Limitation on Use of   No portion of the DIP Financing shall be available (i) for the
Funds:                 payment of interest and principal with respect to subordinated
                       debt, (ii) to finance in any way any action, suit, arbitration,
                       proceeding, application, motion or other litigation of any type
                       adverse to the rights and remedies of the DIP Lender under the
                       DIP Loan Agreement, the DIP Loan Documents, the Interim
                       Order or the Final Order; (iii) to make any payment in settlement
                       of any claim, action or proceeding, before any court, arbitrator or
                       other governmental body without the prior written consent of the
                       DIP Lender; or (iv) to pay any fees or similar amounts to any
                       person who has proposed or may propose to purchase interests in
                       the Borrower or their assets to the extent not permitted herein
                       (including so-called “topping fees,” “exit fees,” and similar
                       amounts) without the prior written consent of the DIP Lender.

                       DIP Loan Agreement at § 2.3(b).

Repayment              The Borrower shall repay to the DIP Lender the aggregate
                       principal amount of all Loans, together with all accrued and
                       unpaid interest, fees and other amounts payable hereunder, on the
                       Maturity Date. Upon the entry of an order in the Bankruptcy Case
                       confirming a plan of reorganization that contains a provision for
                       repayment in full of the DIP Obligations in four (4) equal
                       installments on January 1, 2021, July 1, 2021, January 1, 2022 and
                       July 1, 2022, the Borrower shall repay to the DIP Lender on each
                       such date one quarter of the principal amount of the Loans
                       outstanding on January 1, 2021, together with all accrued and
                       unpaid interest thereon.

                       The Borrower may repay the DIP Financing at any time upon
                       notice to the DIP Lender.

                       DIP Loan Agreement at §§ 2.2, 2.7

Funding Dates:         The closing of the DIP Financing shall occur on the date that the
                       conditions precedent to the initial extension of credit shall have
                         been satisfied (or shall have been waived in the sole discretion of
                         the DIP Lender) (the “Closing Date”).

                         Upon the Closing Date, the Borrower will be entitled to an initial
                         extension of credit under the DIP Financing not to exceed
                         $350,000, disbursed in accordance with the Budget.

                         DIP Loan Agreement at § 1.1 (Definition of “Closing Date,”
                         “Loan Commitment”)

Fees:                    The DIP Lender is not charging any fees for the DIP Financing.

Interest Rate:           Three percent (3%) per annum plus two percent (2%) PIK,
                         calculated on the basis of a 360-day year and actual days elapsed,
                         and payable on the Maturity Date.

                         DIP Loan Agreement at § 2.5(a).

Default Interest Rate:   Two percent (2%) per annum above the non-default interest rate.

                         DIP Loan Agreement at § 2.5(c).

Liens and Priorities:    Subject to the Administrative Carve-Out (as defined below), all
                         obligations of the Borrower under the DIP Financing (the “DIP
                         Obligations”) will be secured by a first priority perfected priming
                         lien (the “DIP Lien”) upon all of the property of the Borrower,
                         whether now owned or hereafter acquired, and all proceeds thereof
                         (the “Collateral”) pursuant to sections 364(c)(2), (c)(3) and (d)(1)
                         of the Bankruptcy Code.

                         Subject to the Administrative Carve-Out (as defined below), all
                         DIP Obligations will be entitled to super-priority claim status
                         pursuant to section 364(c)(1) of the Bankruptcy Code.

                         DIP Loan Agreement at §§ 7.1 and 7.6.

Carve-Out:               The term “Administrative Carve-Out” means:

                         (a) all incurred or accrued professional fees and expenses of
                         professionals for the Borrower and professionals for the
                         Unsecured Creditors Committee to the extent (i) allowed at any
                         time by the Bankruptcy Court (if required), regardless of whether
                         allowed by interim order, procedural order or otherwise, (ii)
                         incurred or accrued through the date of service by the DIP Lender
                         of a Carve-Out Trigger Notice and (iii) up to and as limited by the
                         respective aggregate Budget amounts for each professional for the
                         Borrower (as set forth on page 14 of the Budget) or category of
                         professionals for the Borrower and category of professionals for
                       the Unsecured Creditors Committee through the date of service of
                       said Carve-Out Trigger Notice, less the amount of any Prepetition
                       retainers received by such professionals and not previously
                       applied to fees and expenses (for clarity, all requirements in the
                       foregoing clauses (i) through (iii) must be satisfied for the
                       inclusion of the fees and expenses covered by this clause (a) in the
                       Administrative Carve-Out);

                       (b) all accrued and unpaid fees, disbursements, costs and expenses
                       incurred by the professionals for the Borrower from and after the
                       date of service of a Carve-Out Trigger Notice, to the extent
                       allowed at any time, in an aggregate amount not to exceed
                       $100,000.00 less the remaining amount of Prepetition retainers
                       received by such professionals not previously applied to the fees,
                       disbursements, costs and expenses set forth in clause (a)(iii)
                       above;

                       (c) all accrued and unpaid fees, disbursements, costs and expenses
                       incurred by the professionals for the Unsecured Creditors
                       Committee from and after the date of service of a Carve-Out
                       Trigger Notice, to the extent allowed at any time, in an aggregate
                       amount not to exceed $10,000; and

                       (d) allowed administrative expenses (i) for fees payable to the
                       Office of the United States Trustee pursuant to 28 USC
                       §1930(a)(6), as determined by agreement of the United States
                       Trustee or by final order of the Bankruptcy Court and (ii) for fees
                       required to be paid to the Clerk of the Bankruptcy Court pursuant
                       to 28 U.S.C. § 156(c).

Adequate Protection:   Subject to the terms and conditions set forth in the Interim Order,
                       including the Administrative Carve-Out, JPMorgan Chase Bank,
                       NA, shall retain a lien in an amount of $467,820.00 in the
                       unrestricted funds, and the Debtor shall not reduce its unrestricted
                       funds below $467,820.00.

                       See Interim Order ¶ 13.

Covenants:             Affirmative Covenants: Among other things, (i) provide monthly
                       reports, notices of certain material events and other information,
                       (ii) preserve corporate existence and business operations, (iii) pay
                       taxes and other claims, (iv) maintain all material properties used
                       or useful in the operation of the Borrower’s business and material
                       intellectual property, (v) maintain Borrower’s insurance, (vi)
                       provide the DIP Lender with visitation and inspection rights, (vii)
                       participate in quarterly meetings with the DIP Lender, (viii)
                       comply in all material respects with applicable law, (ix) execute
                        any further documents that may be required under applicable law
                        to effectuate the transactions contemplated in the DIP Loan
                        Documents, (x) ensure that certain reorganization steps are carried
                        out within a specified timetable and (xi) take certain steps with
                        respect to the Borrower’s bankruptcy and auction process.

                        Negative Covenants: Among other things, the Borrower shall not
                        (i) incur any additional indebtedness (subject to certain
                        enumerated exceptions), (ii) grant any liens upon or security
                        interests in the Borrower’s property (subject to certain enumerated
                        exceptions and a requirement to grant equitable liens), (iii) enter
                        into any negative pledge, (iv) make certain restricted junior
                        payments, (v) make certain investments, loans and advances, (vi)
                        fail to comply with certain covenants regarding the Budget, (vii)
                        dispose of the Borrower’s property or enter into any merger,
                        consolidation, liquidation or dissolution (subject to certain
                        enumerated exceptions), (viii) enter into any sale-leaseback
                        transactions, (ix) engage in any business other than the business it
                        was engaged in on the closing date, (x) amend its organizational
                        documents, (xi) prepay certain indebtedness (subject to certain
                        enumerated exceptions), (xii) assume, reject, breach or modify any
                        material contract, (xiii) take certain actions with respect to its
                        bankruptcy without the DIP Lender’s approval.

                        DIP Loan Agreement at §§ 5.1-5.11, 6.1-6.14.

Conditions to Initial   (a)     satisfaction of customary borrowing conditions, including
Extension of Credit:    authorizations, documentation, and representations concerning
                        certain contracts; and

                        (b)     the Bankruptcy Case has commenced, the Bankruptcy
                        Court has approved the funding under the Interim Order, the
                        Budget has been approved by the DIP Lender, and certain first day
                        orders in form and substance satisfactory to the DIP Lender have
                        been entered.

                        DIP Loan Agreement at § 3.1.

Conditions to All       Customary borrowing conditions regarding the continued truth
Extensions of Credit:   and correctness of all representations of the Borrower, the absence
                        of an Event of Default, and the provision of a valid borrowing
                        request.

                        DIP Loan Agreement at § 3.2.

Section 506(c):         The DIP Loan Agreement waives the Borrower’s rights under
                        section 506(c) of the Bankruptcy Code to assert or impose or seek
                        to assert or impose any costs or expenses of administration against
                     the DIP Lender.

                     DIP Loan Agreement at § 7.6(d).

Indemnification:     The DIP Loan Documents shall provide that the Borrower agrees
                     to indemnify and hold the DIP Lender and its affiliates and their
                     respective officers, partners, directors, trustees, employees and
                     agents harmless from and against, any and all liabilities,
                     obligations, losses, damages, penalties, claims, costs, expenses
                     and disbursements of any kind or nature whatsoever (including the
                     reasonable fees and disbursements of counsel in connection with
                     any investigative, administrative or judicial proceeding
                     commenced or threatened by any person, whether or not any
                     indemnitee shall be designated as a party or a potential party
                     thereto, and any fees or expenses incurred by indemnitees in
                     enforcing this indemnity), whether direct, indirect or
                     consequential and whether based on any federal, state or foreign
                     laws, statutes, rules or regulations (including securities and
                     commercial laws, statutes, rules or regulations), on common law
                     or equitable cause or on contract or otherwise, that may be
                     imposed on, incurred by, or asserted against any indemnitee, in
                     any manner relating to or arising out of (a) the DIP Loan
                     Agreement or the other DIP Loan Documents or the transactions
                     contemplated thereby (including the DIP Lender’s agreement to
                     make credit extensions or the use or intended use of the proceeds
                     thereof, or any enforcement of any of the DIP Loan Documents
                     (including any sale of, collection from, or other realization upon
                     any of the Collateral)); or (b) any actual or prospective claim,
                     litigation, investigation or proceeding relating to any of the
                     foregoing, whether based on contract, tort or any other theory,
                     whether brought by a third party or by the Borrower, and
                     regardless of whether any indemnitee is a party thereto.

                     DIP Loan Agreement at § 9.3.

Events of Default:   Events of Default under the DIP Loan Agreement include:

                     (a)    the Debtor fails to make any payments of the DIP
                     Obligations when due;

                     (b)     the Debtor defaults under certain other agreements or any
                     of the other DIP Loan Documents;

                     (c)     any representation or warranty made in connection with
                     any DIP Loan Document is materially false or the Debtor defaults
                     in the observance or performance of any covenant or condition (in
                     the case of certain covenants, after a 30 day grace period);
(d)     any money judgment, writ or warrant of attachment or
similar process is entered or filed against the Debtor or its assets;

(e)    any order, judgment or decree is entered against the Debtor
decreeing the dissolution or split up of the Debtor, or there is a
Change of Control;

(f)     a Final Order on the Motion is not entered within 35 days
of the Petition Date or ceases to be in full force and effect;

(g)     the Debtor brings a motion, takes of any action or files any
plan of reorganization or disclosure statement attendant thereto
(other than in connection with a proposed refinancing and
repayment in full of the DIP Loan Obligations): (A) to obtain
additional financing under Section 364(c) or (d) of the Bankruptcy
Code not otherwise permitted pursuant to the DIP Loan
Agreement; (B) to grant any Lien other than the Senior Permitted
Liens upon or affecting any Collateral; or (C) except as provided
in the Interim Order or Final Order, as applicable, to use Cash
Collateral of the DIP Lender under Section 363(c) of the
Bankruptcy Code without the prior written consent of the DIP
Lender;

(h)     the entry of an order in the Bankruptcy Case confirming a
plan of reorganization or liquidation that does not contain a
provision for repayment in full in cash of all of the DIP Loan
Obligations under the DIP Loan Agreement on or before the
effective date of such plan or otherwise in four (4) equal
installments on January 1, 2021, July 1, 2021, January 1, 2022 and
July 1, 2022;

(i)    the entry of an order amending, supplementing, staying,
vacating or otherwise modifying the Credit Documents or the
Interim Order or the Final Order, as applicable, without the written
consent of the DIP Lender or the filing of a motion for
reconsideration with respect to the Interim Order or the Final
Order, as applicable;

(j)     other than as provided in the “first day” motions, the
payment of, or application for authority to pay prior to the
effective date of a confirmed plan, any Prepetition claim without
the DIP Lender’s prior written consent unless otherwise permitted
under DIP Loan Agreement or expressly consented to in writing
by the DIP Lender in connection with any plan in the Bankruptcy
Case;

(k)    the appointment of a chapter 11 trustee, a receiver or an
examiner in the Bankruptcy Case; or the sale without the DIP
Lender’s consent, of all or substantially all of the Debtor’s assets
either through a sale under Section 363 of the Bankruptcy Code,
through a confirmed plan of reorganization in the Bankruptcy
Case, or otherwise;

(l)     the dismissal of the Bankruptcy Case, the conversion of the
Bankruptcy Case to one under chapter 7 of the Bankruptcy Code,
or the filing by the Debtor of a motion seeking the dismissal of its
Bankruptcy Case;

(m)      the entry of an order by the Bankruptcy Court granting
relief from or modifying the automatic stay of Section 362 of the
Bankruptcy Code (x) to allow any creditor to execute upon or
enforce a Lien on any Collateral, in either case in excess of
$15,000 (the “Threshold Amount”), (y) with respect to any Lien
of or the granting of any Lien on any Collateral to any state or
local regulatory agency or authority, in each case with a value in
excess of the Threshold Amount or (z) the approval of any
settlement or other stipulation with any creditor of the Debtor,
other than the DIP Lender, or otherwise providing for with respect
to such Prepetition claim payments as adequate protection or
otherwise to such creditor with respect to such Prepetition claim;

(n)     the commencement of a suit or action against the DIP
Lender that asserts or seeks (A) a claim in any Bankruptcy Case in
excess of the Threshold Amount, (B) any legal or equitable
remedy that would have the effect of subordinating any or all of
the Obligations or Liens of the DIP Lender under the DIP Loan
Documents to any other claim, or (C) would otherwise have a
Material Adverse Effect, including a Material Adverse Effect on
the rights and remedies of the DIP Lender under any Credit
Document or the collectability of all or any portion of the
Obligations;

(o)     the entry of an order in the Bankruptcy Case avoiding or
requiring repayment of any portion of the payments made on
account of the DIP Loan Obligations owing under the DIP Loan
Documents;

(p)     the failure of the Debtor to perform any of its material
obligations under the Interim Order or Final Order, as applicable;

(q)     the marshalling of any Collateral other than at the request
of the DIP Lender;

(r)    the consolidating or combining of the Debtor with any
                            other Person except (A) as permitted under the DIP Loan
                            Agreement, (B) pursuant to a confirmed plan of reorganization or
                            liquidation which provides or the refinancing and repayment in
                            full of the Obligations (other than contingent indemnification
                            Obligations to the extent no claim giving rise thereto has been
                            asserted in accordance with the terms of this Agreement), or (C)
                            with the prior written consent of the DIP Lender;

                            (s)     the entry of an order in the Bankruptcy Case granting any
                            other superpriority administrative claim or Lien equal or superior
                            to that granted to the DIP Lender (other than in respect of the
                            Administrative Carve-Out or any Permitted Prior Lien); or

                            (t)     the period of exclusivity in the Bankruptcy Case terminates
                            or exclusivity is otherwise lifted in the Bankruptcy Case prior to
                            the Obligations being paid, in full.

                            DIP Loan Agreement at § 8.1.

Remedies/ Modification      Customary remedies, including modification of the automatic stay
of the Automatic Stay:      immediately upon the occurrence of an Event of Default without
                            further action or order of the Bankruptcy Court.

                            The stay is further modified to the extent necessary to allow for
                            the perfection of the DIP Lien.

                            DIP Loan Agreement at § 8.2.


                                      III.
                      RELIEF REQUESTED AND BASIS THEREFOR

       16.     By this Motion, the Debtor seeks entry of two orders: First, the Debtor requests

entry of an interim order, in substantially the form attached hereto as Exhibit B (the “Interim

Order”), (a) authorizing the Debtor to enter into the DIP Financing and grant the DIP Lender

the liens and super-priority claims described herein, (b) modifying the automatic stay to the

extent applicable and necessary, and (c) scheduling a final hearing (the “Final Hearing”)

pursuant to Rule 4001 of the Bankruptcy Rules. Second, the Debtor requests entry of a final

order (the “Final Order,” and together with the Interim Order, the “DIP Orders”) authorizing

the relief granted in the Interim Order on a permanent basis.
       17.     The Debtor has insufficient cash with which to operate its business long term or to

protect its assets. It has insufficient money to conduct a reorganization or a sale process, and

believes that the value of its assets will rapidly diminish if the case does not quickly conclude.

Thus, the Debtor needs the DIP Financing to maintain its business pending the confirmation of a

plan of reorganization or the closing of a sale in order to maximize the value of its assets for the

benefit of all of its creditors. The Debtor has negotiated with the DIP Lender to present this

Motion on a consensual basis in order to expedite the process and achieve the highest value

possible for creditors.

       18.     Thus, the Debtor believes that, in its business judgment, entry into the DIP Loan

Agreement is in its best interests. Provided that a debtor’s business judgment does not run afoul

of the provisions of, and policies underlying, the Bankruptcy Code, courts grant a debtor

considerable deference in acting in accordance therewith. See, e.g., Trans World Airlines, Inc. v.

Travellers Int’l AG. (In re Trans World Airlines, Inc.), 163 B.R. 964, 974 (Bankr. D. Del. 1994),

rev’d on other grounds, 134 F.3d 188 (3d Cir. 1998) (approving interim loan, receivables facility

and asset-based facility based upon prudent business judgment of the debtor); In re L.A. Dodgers

LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the

business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115

B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“Cases consistently reflect that the court’s discretion under

section 364 is to be utilized on grounds that permit reasonable business judgment to be exercised

so long as the financing agreement does not contain terms that leverage the bankruptcy process

and powers or its purpose is not so much to benefit the estate as it is to benefit parties in

interest.”). As such, this Court should authorize the Debtor to enter into the DIP Financing.
A.     The DIP Financing Should be Approved
       Under Section 364 of the Bankruptcy Code

       19.     Bankruptcy Code section 364(c) provides, among other things, that if a debtor is

unable to obtain unsecured credit allowable as an administrative expense, the court may

authorize the debtor to obtain credit or incur debt (i) with priority over any and all administrative

expenses, (ii) secured by a lien on property of the estate that is not otherwise subject to a lien, or

(iii) secured by a junior lien on property of the estate that is subject to a lien. 11 U.S.C. § 364(c).

       20.     Courts consider various factors in determining whether obtaining post-petition

financing pursuant to section 364(c) is appropriate, including whether (1) the debtor is unable to

obtain unsecured credit under section 364(b), i.e., by allowing a lender only an administrative

claim; (2) the credit transaction is necessary to preserve the assets of the estate; and (3) the terms

of the transaction are fair, reasonable, and adequate under the circumstances. See In re Los

Angeles Dodgers LLC, 457 B.R. 308, 312-13 (Bankr. D. Del. 2011) (noting these three factors in

considering proposed post-petition financing) (citations omitted); see also In re Farmland Indus.,

Inc., 294 B.R. 855, 879 (Bankr. W.D. Mo. 2003) (noting that courts look to various factors

including whether “the proposed financing is an exercise of sound and reasonable business

judgment”).

       21.     In addition, section 364(d)(1) of the Bankruptcy Code provides that a court may

authorize a debtor to incur post-petition debt on a senior or “priming” basis if (a) the debtor is

unable to obtain credit otherwise and (b) there is “adequate protection of the interest of the

holder of the lien on the property of the estate on which such senior or equal lien is proposed to

be granted.” See 11 U.S.C. § 364(d)(1); In re YL West 87th Holdings I LLC, 423 B.R. 421, 441

(Bankr. S.D.N.Y. 2010).
       1.      The Debtor is Unable to Obtain Unsecured Credit

       22.     The Debtor urgently requires long-term working capital financing in order to

preserve and maintain its business during the Bankruptcy Case. In light of the sudden and

indefinite suspension of rugby during the COVID-19 pandemic, the Debtor’s exigent financial

circumstances have little prospect of improving while the pandemic continues. Moreover, due to

the impact of the COVID-19 pandemic on the global economy, the availability of financing is

diminishing and the Debtor is not aware of any other lender that would provide it with financing.

       23.     The DIP Lender is not just providing financing -- it is also the governing body of

rugby worldwide. As such, it wants rugby to be successful in America and desires to have the

Debtor be able to protect its assets during its bankruptcy case. The DIP Lender is the only party

that has offered to discuss and negotiate the terms of financing, and is unwilling to provide DIP

Financing on an unsecured basis.

       24.     As such, the Debtor has determined that it is unable to obtain critical post-petition

financing on an unsecured basis.

       2.      The Transaction Under the DIP Loan Documents is Necessary
               to Preserve the Estate and is in the Best Interests of Creditors

       25.     The Debtor has insufficient cash with which to operate its business long-term or

protect its assets.   Without access to post-petition financing, the Debtor will be unable to

reorganize its business or to conduct an orderly sale, which would significantly impair the value

of the Debtor’s assets and jeopardize the Debtor’s ability to sell its assets to the detriment of all

creditor constituencies.

       26.     By obtaining the DIP Financing, the Debtor will be in a position to preserve the

value of its assets during the chapter 11 case – specifically, the infusion of capital will prevent

the value of the Debtor’s assets from plummeting and give the Debtor sufficient time to
reorganize or to conduct an orderly sale process. Moreover, the Debtor is going to run out of

cash by the end of April, and the DIP Financing will permit it to continue to pay its bills during

the pendency of this Bankruptcy Case.

        27.     Absent approval of the relief sought herein, the Debtor faces a substantial risk of

irreparable damage to the value of its assets and the probability of conversion of the Bankruptcy

Case back to a case under chapter 7 without the ability to sell its assets in an orderly manner for

the benefit of the Debtor’s creditors. See In re Sun Healthcare Group, Inc., 245 B.R. 779, 781

(Bankr. D.Del. 2000) (noting that the court had approved debtor-in-possession financing to

“permit the Debtors to continue to operate to preserve their estates”). Accordingly, the Debtor

needs sufficient liquidity to avoid a forced liquidation of their assets on a “fire-sale” basis to the

detriment of all creditors.

        3.      The Terms of the DIP Financing are Fair and Reasonable

        28.     In determining whether the terms of post-petition financing are fair and

reasonable, courts consider the relative circumstances of both the debtor and the potential lender.

In re Farmland, 294 B.R. at 886-89; see also Unsecured Creditors’ Comm. Mobil Oil Corp. v.

First Nat’l Bank & Trust Co. (In re Ellingsen MacLean Oil Co., Inc.), 65 B.R. 358, 364-65 n.7

(W.D. Mich. 1986) (recognizing a debtor may have to enter into “hard” bargains to acquire funds

for its reorganization).

        29.     Under the circumstances of this case, including the Debtor’s dire financial

condition, the indefinite suspension of rugby worldwide, the on-going COVID-19 pandemic, and

the lack of readily available financing, the terms of the DIP Financing are fair and reasonable.

First, the terms and conditions of the DIP Loan Agreement were negotiated by the parties in

good faith and at arms’ length and were instituted for the purpose of enabling the Debtor to meet

ongoing operational expenses while in chapter 11 and preserving the value of the Debtor’s
assets. Second, the terms themselves are reasonable and favorable to the Debtor. There is no fee

for the DIP Financing, the interest rate is very favorable to the Debtor, and the DIP Loan does

not try to convert the DIP Lender’s pre-petition unsecured claims into administrative claims.

       30.      Furthermore, the DIP Financing subjects the security interests and administrative

expense claims granted to the DIP Lender to the Carve Out for certain administrative and

professional fees, including (i) fees required to be paid to the Court and to the United States

Trustee, and (ii) the reasonable fees and expenses incurred by the professionals of (a) the Debtor

or (b) any unsecured creditor’s committee in an aggregate amount not to exceed $10,000. Carve-

outs for professional fees have been found to be reasonable and necessary to ensure that statutory

creditor’s committees and debtors’ estates are adequately assisted by counsel and other

professionals. See In re Ames, 115 B.R. at 38. Accordingly, the terms of the DIP Financing are

fair and reasonable.

       31.      As such, the DIP Financing should be approved under section 364(c) of the

Bankruptcy Code.

       4.       Priming of the Chase Debt

       32.      Generally, in order for a debtor to incur post-petition debt on a senior or

“priming” basis, it must provide adequate protection to the lienholder whose lien is being

primed.     11 U.S.C. § 364(d)(1).   Preservation of value generally constitutes the “adequate

protection” needed to prime existing liens. See, e.g., Bray (In re Snowshoe Co. Inc.), 789 F.2d at

1087 (§ 364(d) order affirmed on appeal where “the trustee reported that the resort [the

collateral] would lose from 50% to 90% of its fair market value if it ceased operations”); In re

495 Cent. Park Ave. Corp., 136 B.R. at 631 (finding that funds from lender given “priming” lien

used to improve collateral will be transferred into value “[that] will serve as adequate protection.

. . .”); In re Hubbard Power & Light, 202 B.R. 680, 685 (Bankr. E.D.N.Y. 1996). Consent by
the secured creditors to priming obviates the need to show adequate protection. See Anchor

Savs. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting

to the superpriority lien, those [undersecured] creditors relieved the debtor of having to

demonstrate that they were adequately protected.”).

         33.   The Debtor has agreed to reserve $467,820.00 in funds from its unrestricted pool

of cash to adequately protect Chase. As this provides for sufficient security to protect the entirety

of their lien, Chase is at little or no risk that the value of its interest will diminish. At the same

time, by allowing the Debtor to use the remaining funds available to operate their organization,

the order will permit the Debtor to preserve the value of its estate for all creditors, including

Chase.

B.       The DIP Financing was Negotiated in Good Faith and Should be
         Afforded the Protection of Section 364(e) of the Bankruptcy Code

         34.   Pursuant to section 364(e) of the Bankruptcy Code, any reversal or modification

on appeal of an authorization to obtain credit or incur debt or a grant of priority or a lien under

section 364 of the Bankruptcy Code shall not affect the validity of that debt incurred or priority

or lien granted as long as the entity that extended credit “extended such credit in good faith.”

See 11 U.S.C. § 364(e).

         35.   Courts generally hold that “good faith” in the context of post-petition financing

means, consistent with the Uniform Commercial Code, honesty in fact in the conduct or

transaction concerned. See Unsecured Creditors’ Comm. v. First Nat’l Bank & Trust Co. (In re

Ellingsen MacLean Oil Co.), 834 F.2d 599, 605 (6th Cir. 1987) (citing U.C.C. § 1-201(19)).

Additionally, “[g]ood faith is measured with respect to the good faith of the lender as contrasted

to that of the borrower.” In re Lyondell Chem. Co., No. 09-10023 (Bankr. S.D.N.Y. Mar. 5,

2009). Moreover, a lender’s desire to ensure that it is repaid, to make money on interest and fees
and to protect pre-petition positions are understandable and acceptable motivations for a post-

petition lender in negotiating a deal. Id.

       36.     The terms of the DIP Financing were negotiated at arm’s length and reflect the

most advantageous terms available to the Debtor in light of the exigent circumstances it faces.

The DIP Financing is being extended by the DIP Lender in good faith (as such term is used in

section 364(e) of the Bankruptcy Code). No consideration is being provided to any party to the

DIP Loan, other than as set forth herein and in the Interim Order. As such, the DIP Lender

should be entitled to the full protection of section 364(e) of the Bankruptcy Code in the event

that the Interim Order or any provision thereof is vacated, reversed, or modified on appeal or

otherwise.

C.     The Automatic Stay Should Be Modified on a Limited Basis

       37.     The relief requested herein contemplates a modification of the automatic stay (to

the extent applicable) to permit the Debtor to grant the security interests, liens, and super-priority

claims described above and to perform such acts as may be requested to assure the perfection and

priority of such security interests and liens. Stay modification provisions of this sort are ordinary

and usual features of debtor-in-possession financing facilities and are reasonable under the

present circumstances.

       38.     The Debtor further requests that, upon the occurrence of an Event of Default

under the DIP Loan Agreement, the automatic stay be immediately vacated to permit the DIP

Lender to exercise all rights and remedies under the DIP Loan Documents or the DIP Orders, as

applicable, without further action or order of the Bankruptcy Court. However, the DIP Lender

will be entitled to exercise all of its rights and remedies under the DIP Loan Documents only

upon three business days’ written notice to the Borrower. Such relief is an appropriate balance,

providing the DIP Lender with the ability to exercise its rights upon the Debtor’s Event of
Default without having to seek further relief from the Court, while simultaneously providing the

Debtor with notice and the opportunity to seek reinstatement of the automatic stay.

D.      Approval of the DIP Financing on an Interim Basis is
        Necessary to Prevent Immediate and Irreparable Harm

        39.     Rule 4001(c)(2) of the Bankruptcy Rules governs the procedures for obtaining

authorization to obtain post-petition financing and provides, in relevant part:

                The court may commence a final hearing on a motion for authority
                to obtain credit no earlier than 14 days after service of the motion.
                If the motion so requests, the court may conduct a hearing before
                such 14 day period expires, but the court may authorize the
                obtaining of credit only to the extent necessary to avoid immediate
                and irreparable harm to the estate pending a final hearing.

Fed. R. Bankr. P. 4001(c)(2).         “Immediate and irreparable harm” exists where loss of the

business threatens the ability of the debtor to reorganize. See In re Ames, 115 B.R. at 36 n.2.

Approval of a DIP facility on an interim basis under Rule 4001(c)(2) is left to the discretion of

the court as informed by the facts of each case. See In re Pan Am Corp., 1992 WL 154200 *1,

*6 (S.D.N.Y. June 18, 1992).

        40.     Absent authorization from this Court to obtain secured credit, as requested, on an

interim basis pending the Final Hearing, the Debtor will be immediately and irreparably harmed.

While the Debtor currently has cash sufficient to meet its immediate cash needs, that cash is

expected to run out shortly. The Debtor needs to obtain immediate access to liquidity under the

DIP Financing in order to, among other things, continue the operation of its business, maintain

relationships with customers, make payroll and capital expenditures, and satisfy other working

capital and operational needs. Thus, the credit provided under the DIP Financing will enable the

Debtor to continue to operate its business in an orderly and reasonable manner to preserve and

enhance the value of its estate for the benefit of all parties in interest.
       41.     The availability of interim funding under the DIP Loan Agreement will also

provide necessary assurance of the Debtor’s ability to meet its near-term obligations and

encourage creditors, employees, contract counterparties and customers to continue its

relationships with the Debtor. Failure to meet these obligations and to provide these assurances

will cause creditors, customers, contract counterparties and employees to lose confidence in the

Debtor, thereby causing irreparable harm to the value of the Debtor’s business and assets.

       42.     Accordingly, the interim relief requested is critical to preserving and maintaining

the going concern value of the Debtor’s assets for the benefit of all parties. As such, the Debtor

believes that, under the circumstances, entry of the Interim Order is necessary to prevent

immediate and irreparable harm to the estates and therefore is warranted under the requirements

of Bankruptcy Rule 4001(c)(2).

E.     Request for a Final Hearing

       43.     Pursuant to Rule 4001(c)(2) of the Bankruptcy Rules, the Debtor requests that the

Court set a date, which is no sooner than 14 days after the date of this Motion and no later than

30 days after the entry of the Interim Order, to hold a hearing to consider entry of the Final Order

and the permanent approval of the relief requested in this Motion.

                                   IV.
             REQUEST FOR RELIEF UNDER BANKRUPTCY RULE 6004(h)

       44.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property . . . is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” FED. R. BANKR. P. 6004(h). Given the nature of the relief requested

herein, the Debtor respectfully requests a waiver of the 14-day stay under Bankruptcy Rule

6004(h) so that the Interim Order on this Motion may be effective immediately. As set forth

above, the Debtor needs immediate access to funding under the DIP Financing in order to
prevent irreparable damage to the Debtor’s Business and to preserve the value of its assets.

Accordingly, the Debtor submits that ample cause exists to justify a waiver of the 14-day stay

imposed by Bankruptcy Rule 6004(h).

                                              V.
                                            NOTICE

       45.     Notice of this Motion will be provided to the following parties: (i) the Office of

the United States Trustee for the District of Delaware, (ii) counsel for the DIP Lender, (iii) the

Debtor’s 20 largest creditors, and (iv) all other known parties-in-interest in these bankruptcy

cases (including any party who has entered an appearance and request for service of papers

pursuant to Fed. R. Bankr. P. 2002).

                                             VI.
                                         CONCLUSION

       WHEREFORE, the Debtor respectfully requests that this Court enter the Interim Order,

substantially in the form attached hereto as Exhibit B, (a) authorizing the Debtor to enter into the

DIP Financing and grant the DIP Lender the liens and super-priority claims described herein,

(b) modifying the automatic stay to the extent applicable and necessary, (c) scheduling the Final

Hearing pursuant to Bankruptcy Rule 4001, and (d) granting such other and further relief as this

Court deems appropriate.

2 April 2020                                         _/s/ Mark M. Billion_______________
                                                     Mark M. Billion (DE Bar No. 5263)
                                                     Peter K. Schaeffer (DE Bar No. 5255)
                                                     BILLION LAW
                                                     1073 S. Governors Ave.
                                                     Dover, DE 19904
                                                     Tel: 302.428.9400
                                                     Fax: 302.674.2099
                                                     markbillion@billionlaw.com
                                                     peteschaeffer@billionlaw.com
SMRH:4831-2063-6600.4   -25-
                             Exhibit A
                        DIP Loan Agreement




SMRH:4831-2063-6600.4
                              Exhibit B
                        Proposed Interim Order




SMRH:4831-2063-6600.4
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------   x
                                                         :
In re:                                                   :     Chapter 11
                                                         :
United States of America Rugby Football                  :     Case No. 20-10738 (BLS)
Union, Ltd.,                                             :
                                                         :
                          Debtor.
------------------------------------------------------   x

          INTERIM ORDER (A) AUTHORIZING DEBTOR TO OBTAIN POST-
        PETITION FINANCING AND TO GRANT SECURITY INTERESTS AND
      SUPER-PRIORITY ADMINISTRATIVE EXPENSE STATUS PURSUANT TO
     11 U.S.C. §§ 105, 364(c) AND 364(d); (B) MODIFYING THE AUTOMATIC STAY
      PURSUANT TO 11 U.S.C. § 362; AND (C) SCHEDULING A FINAL HEARING

          Upon the motion, dated April 2, 2020 (the "Motion"),1 of United States of America

Rugby Football Union, Ltd. d/b/a USA Rugby, as debtor and debtor-in-possession in the above-

captioned chapter 11 case (the "Debtor") pursuant to sections 105(a), 361, 362, 364, and 507 of

title 11 of the United States Code (the "Bankruptcy Code") and Rules 2002, 4001, and 9014 of

the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") for interim and final

orders:

          (i)     authorizing the Debtor to enter into a senior secured super-priority credit facility
                  in the aggregate amount not to exceed $550,000 (the "DIP Financing")
                  substantially on the terms set forth in the Senior Secured Super-Priority Debtor-
                  in-Possession Credit Agreement between the Debtor and World Rugby Limited
                  ("DIP Lender"), annexed to the Motion as Exhibit A                  (as amended,
                  supplemented, or otherwise modified and in effect from time to time, the "DIP
                  Loan Agreement" and, together with any and all schedules thereto and other
                  related documents and agreements entered into in connection with or related to
                  the DIP Financing, the "DIP Loan Documents");




1
   Capitalized terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Motion and the DIP Loan Agreement.



SMRH:4815-9549-5865.3                                    -1-
         (ii)     authorizing the Debtor to execute and enter into the DIP Loan Documents and to
                  perform such other and further acts as may be required in connection with the DIP
                  Financing;

         (iii)    granting the DIP Lender the liens and super-priority claims described in the DIP
                  Loan Agreement and in the Motion;

         (iv)     modifying the automatic stay pursuant to section 362 of the Bankruptcy Code to
                  the extent necessary and applicable; and

         (v)      scheduling a final hearing pursuant to Rule 4001 of the Bankruptcy Rules (a
                  "Final Hearing") to enter an order approving the DIP Financing on a final basis
                  (the "Final Order");

a hearing on the Motion having been held on __________ (the "Hearing"), with the appearances

of all interested parties noted in the record of the Hearing; the Court having read and considered

the Motion, objections to the Motion, if any, and arguments of any counsel appearing regarding

the relief requested in the Motion at the Hearing and the record of the Hearing, and after due

deliberation and consideration and sufficient cause appearing therefor;

         THE COURT HEREBY FINDS:2

         A.       Petition.   On March 31, 2020 (the "Petition Date"), the Debtor filed for

bankruptcy under chapter 11 of the Bankruptcy Code, which was assigned case number 20-

10738 (BLS) (the “Bankruptcy Case”).            The Debtor has continued in possession of its

properties and is operating and managing its business as debtor-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.            No request has been made for the

appointment of a trustee or examiner, and a creditors' committee has not been appointed in this

case.


2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be
construed as findings of fact pursuant to Fed. R. Bankr. P. 7052. Any statements of the Court
from the bench at the Hearing shall constitute additional findings of fact and conclusions of law
as appropriate and are expressly incorporated by reference into this Interim Order to the extent
not inconsistent herewith.



SMRH:4815-9549-5865.3                            -2-
         B.       Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to

28 U.S.C. § 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is core within the meaning of 28 U.S.C. § 157(b). The statutory predicates for the relief

sought herein are sections 105(a), 361, 362, 364, and 507 of the Bankruptcy Code, and Rules

2002, 4001, and 9014 of the Bankruptcy Rules.

         C.       Notice. Pursuant to Rule 4001(c) of the Bankruptcy Rules, notice of the Hearing

was given to (i) the Office of the United States Trustee for the District of Delaware, (ii) counsel

for the DIP Lender, (iii) the Debtor's 20 largest creditors, and (iv) all other known parties-in-

interest in these bankruptcy cases (including any party who has entered an appearance and

request for service of papers pursuant to Fed. R. Bankr. P. 2002). Based on the record made by

the Debtor, the Court finds that appropriate notice of the Hearing has been given.

         D.       Necessity of Post-Petition Financing. The DIP Financing will allow the Debtor

to fund the necessary operations of the Debtor and to administer this Bankruptcy Case through

the confirmation of a plan of reorganization or the closing date of a sale of the Debtor's assets.

Without such funding, the Debtor will not be able to make payroll or pay other operating

expenses. The Debtor would have to cease operations and its assets would lose value to the

detriment of creditors.       The absence of post-petition financing would immediately and

irreparably harm the Debtor, the estate and its creditors, and may result in the immediate

liquidation of the Debtor's assets under chapter 7 of the Bankruptcy Code. Entry of this Interim

Order (the “Interim Order”) approving the DIP Loan will benefit the Debtor, its estate and

creditors.

         E.       Willingness to Lend. The DIP Lender is willing to make the DIP Loan available

and to make the loans and advances thereunder pursuant to the terms of the DIP Loan




SMRH:4815-9549-5865.3                           -3-
Agreement, only upon the condition that the DIP Lender is granted, subject to the Administrative

Carve-Out as provided in the DIP Loan Agreement, (i) a super-priority administrative expense

claim pursuant to section 364(c)(1) of the Bankruptcy Code in this chapter 11 case for all

obligations under the DIP Financing (the "DIP Obligations"), and (ii) a first priority perfected

priming lien upon all of the property of the Debtor, whether now owned or hereafter acquired,

and all proceeds thereof, as fully described in the DIP Loan Documents (the "Collateral").

         F.       No Credit Available on Other Terms. The Debtor is unable to obtain financing

on more favorable terms from sources other than the DIP Lender under the DIP Loan

Documents. The Debtor is unable to obtain adequate unsecured credit allowable under section

503(b)(1) of the Bankruptcy Code as an administrative expense or pursuant to sections 364(a)

and 364(b) of the Bankruptcy Code.

         G.       Business Judgment. The terms of the DIP Financing (including as outlined in

the DIP Loan Documents) are fair, just, and reasonable under the circumstances, are appropriate

for secured financing to a debtor in possession, reflect the Debtor's exercise of its prudent

business judgment consistent with its fiduciary duties, and are supported by reasonably

equivalent value and fair consideration.

         H.       Good Faith. Subject to the entry of the Final Order, the terms of the DIP

Financing have been negotiated in good faith and at arms' length by and between the parties,

with all parties represented by counsel. Notwithstanding anything to the contrary in this Interim

Order, any credit extended under the terms of the DIP Financing pursuant to the Interim Order is

being extended in good faith by the DIP Lender as that term is used in section 364(e) of the

Bankruptcy Code. The DIP Lender shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that the Interim Order or any provision therein is vacated, reversed




SMRH:4815-9549-5865.3                          -4-
or modified, on appeal or otherwise. At the final hearing, the court will consider whether the

DIP Lender is acting in good faith within the meaning of section 364(e) of the Bankruptcy Code

in closing the transactions contemplated in the DIP Loan Agreement and in extending any further

credit under the terms of the DIP Financing beyond that extended pursuant to the Interim Order.

         I.       Good Cause. The DIP Financing and the relief requested in the Motion are

necessary, essential, appropriate and in the best interest of the Debtor, its creditors and its estate,

as its implementation will, among other effects, provide the Debtor with the necessary liquidity

to (i) minimize disruption to Debtor's business and on-going operations; (ii) preserve and

maximize the value of the estate for the benefit of all creditors of the Debtor; and (iii) avoid

immediate irreparable harm to the Debtor, its creditors, business, remaining employees and

assets. Good cause has been shown for the entry of this Interim Order and for the relief

requested in the Motion.

         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Motion is granted in accordance with the terms of this Interim Order.

         2.       Any objections to the Motion with respect to entry of this Interim Order that have

not been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

denied and overruled.

Approval of DIP Loan Agreement

         3.       The Debtor is hereby authorized to (i) be bound by and perform under the terms

of the DIP Loan Agreement, (ii) do and perform all acts and to make, execute, and deliver all

instruments and documents which may be requisite or necessary for the performance by the

Debtor under the DIP Loan Documents, and (iii) pay all principal, interest, reasonable fees and

other expenses which may be required or necessary for the Debtor to perform all the DIP

Obligations. Each officer of the Debtor, and each such other individual as may be so authorized


SMRH:4815-9549-5865.3                             -5-
by the Board of the Debtor, acting singly, is hereby authorized to execute and deliver any and all

of the DIP Loan Documents and related documents, such execution and delivery to be conclusive

of their respective authority to act in the name and on behalf of the Debtor.

Authority To Borrow

         4.       The Debtor is immediately authorized and empowered to borrow funds pursuant

to the terms and conditions of the DIP Loan Agreement, in such amount or amounts as may be

available to or for the benefit of the Debtor from the DIP Lender, which shall not exceed

$350,000 upon entry of this Interim Order, in accordance with and for the purposes permitted

under the DIP Loan Agreement and the Interim Order or the Final Order, as applicable; provided

however, that the Debtor shall use the proceeds of the DIP Financing solely for the purposes

permitted under the DIP Loan Agreement and in compliance with the budget attached hereto as

Exhibit A and incorporated herein by reference (as it may be amended from time to time with the

consent of the DIP Lender, the "Budget").

         5.       The Debtor shall use the proceeds of the DIP Financing (either under this Interim

Order or under the Final Order) solely, to the extent set forth in the Budget (subject to certain

permitted variances):

                  (a)    for working capital and to pay administrative expenses,

                  (b)    to pay for goods, services and capital expenditures in the ordinary course

         of business, to the extent permitted under the Budget and not prohibited by the DIP Loan

         Agreement,

                  (c)    to pay amounts owing to the DIP Lender under the DIP Loan Agreement,

         including, without limitation, the payment of professional fees of the DIP Lender,

                  (d)    to pay the transaction expenses of the DIP Financing,




SMRH:4815-9549-5865.3                            -6-
                  (e)   to pay the claims of certain prepetition creditors, which may include,

         without limitation, employees and taxing authorities in the ordinary course, in each case

         to the extent authorized by orders of the Bankruptcy Court reasonably acceptable to the

         DIP Lender,

                  (f)   to make any other payments permitted to be made by the Bankruptcy

         Court, to the extent permitted under the Budget and not prohibited by the DIP Loan

         Agreement,

                  (g)   to pay fees, expenses, and costs incurred in connection with the

         Bankruptcy Case, including, without limitation, to make any payments of fees payable to

         the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) and all fees payable to the Clerk of

         the Bankruptcy Court, and

                  (h)   to pay the Administrative Carve-Out.

         6.       Use of the DIP Financing other than as described herein and in the DIP Loan

Agreement shall be strictly prohibited. In particular, no portion of the DIP Financing shall be

available (i) for the payment of interest and principal with respect to subordinated debt, (ii) to

finance in any way any action, suit, arbitration, proceeding, application, motion or other

litigation of any type adverse to the rights and remedies of the DIP Lender under the DIP Loan

Agreement, the DIP Loan Documents, the Interim Order or the Final Order; (iii) to make any

payment in settlement of any claim, action or proceeding, before any court, arbitrator or other

governmental body without the prior written consent of the DIP Lender; or (iv) to pay any fees

or similar amounts to any person who has proposed or may propose to purchase interests in the

Borrower or their assets to the extent not permitted herein (including so-called “topping fees,”

“exit fees,” and similar amounts) without the prior written consent of the DIP Lender.




SMRH:4815-9549-5865.3                           -7-
          7.      The funding of the initial extension of credit is conditioned on the satisfaction of

the following:

                  (a)     satisfaction of customary borrowing conditions, including authorizations,

          documentation, and representations concerning certain contracts; and

                  (b)     the Bankruptcy Case has commenced, the Bankruptcy Court has approved

          the funding under the Interim Order, the Budget has been approved by the DIP Lender,

          and certain first day orders in form and substance satisfactory to the DIP Lender have

          been entered.

          8.      As a condition to funding each subsequent extension of credit, the Debtor shall

deliver a Funding Notice (as defined in the DIP Loan Agreement), and the representations and

warranties in the DIP Loan Documents must be true and correct in all material respects and no

Event of Default shall have occurred and be continuing or would result from such extension of

credit.

Repayment; Maturity; Events of Default

          9.      The Debtor shall repay the DIP Obligations under the DIP Loan Agreement on

the Maturity Date, which will occur on the earliest to occur of: (a) the date that is ninety (90)

days after the date of the DIP Loan Agreement, provided that upon the entry of an order in the

Bankruptcy Case confirming a plan of reorganization that contains a provision for repayment in

full of the DIP Obligations in four (4) equal installments on January 1, 2021, July 1, 2021,

January 1, 2022 and July 1, 2022, such date shall be July 1, 2022; (b) the date on which a sale of

all or substantially all of the assets of the Borrower is consummated; (c) the effective date of a

plan confirmation in the Bankruptcy Case that does not contain a provision for repayment in full

of the Obligations on or before the effective date of such plan or plans or otherwise in four

installments as provided in clause (a) above; (d) the conversion of the Bankruptcy Case to a case


SMRH:4815-9549-5865.3                             -8-
under Chapter 7 of the Bankruptcy Code; (e) the appointment of a trustee pursuant to section

1104 of the Bankruptcy Code; (f) the dismissal or termination of the Bankruptcy Case; and (g)

the date of any termination of the Loan Commitment Period. Upon the entry of an order in the

Bankruptcy Case confirming a plan of reorganization that contains a provision for repayment in

full of the DIP Obligations in four (4) equal installments on January 1, 2021, July 1, 2021,

January 1, 2022 and July 1, 2022, the Borrower shall repay to the DIP Lender on each such date

one quarter of the principal amount of the Loans outstanding on January 1, 2021, together with

all accrued and unpaid interest thereon.

         10.      The Debtor may repay the DIP Financing at any time upon notice to the DIP

Lender.

         11.      Each of the following shall be considered an Event of Default under the DIP

Financing, the Interim Order and the DIP Loan Documents:

                  (a)   the Debtor fails to make any payments of the DIP Obligations when due;

                  (b)   the Debtor defaults under certain other agreements or any of the other DIP

         Loan Documents;

                  (c)   any representation or warranty made in connection with any DIP Loan

         Document is materially false or the Debtor defaults in the observance or performance of

         any covenant or condition (in the case of certain covenants, after a 30 day grace period);

                  (d)   any money judgment, writ or warrant of attachment or similar process is

         entered or filed against the Debtor or its assets;

                  (e)   any order, judgment or decree is entered against the Debtor decreeing the

         dissolution or split up of the Debtor, or there is a Change of Control;




SMRH:4815-9549-5865.3                              -9-
                  (f)   a Final Order on the Motion is not entered within 35 days of the Petition

         Date or ceases to be in full force and effect;

                  (g)   the Debtor brings a motion, takes of any action or files any plan of

         reorganization or disclosure statement attendant thereto (other than in connection with a

         proposed refinancing and repayment in full of the DIP Loan Obligations): (A) to obtain

         additional financing under Section 364(c) or (d) of the Bankruptcy Code not otherwise

         permitted pursuant to the DIP Loan Agreement; (B) to grant any Lien other than the

         Senior Permitted Liens upon or affecting any Collateral; or (C) except as provided in the

         Interim Order or Final Order, as applicable, to use Cash Collateral of the DIP Lender

         under Section 363(c) of the Bankruptcy Code without the prior written consent of the DIP

         Lender;

                  (h)   the entry of an order in the Bankruptcy Case confirming a plan of

         reorganization or liquidation that does not contain a provision for repayment in full in

         cash of all of the DIP Loan Obligations under the DIP Loan Agreement on or before the

         effective date of such plan or otherwise in four (4) equal installments on January 1, 2021,

         July 1, 2021, January 1, 2022 and July 1, 2022;

                  (i)   the entry of an order amending, supplementing, staying, vacating or

         otherwise modifying the Credit Documents or the Interim Order or the Final Order, as

         applicable, without the written consent of the DIP Lender or the filing of a motion for

         reconsideration with respect to the Interim Order or the Final Order, as applicable;

                  (j)   other than as provided in the “first day” motions, the payment of, or

         application for authority to pay prior to the effective date of a confirmed plan, any

         Prepetition claim without the DIP Lender’s prior written consent unless otherwise




SMRH:4815-9549-5865.3                             -10-
         permitted under DIP Loan Agreement or expressly consented to in writing by the DIP

         Lender in connection with any plan in the Bankruptcy Case;

                  (k)   the appointment of a chapter 11 trustee, a receiver or an examiner in the

         Bankruptcy Case; or the sale without the DIP Lender’s consent, of all or substantially all

         of the Debtor’s assets either through a sale under Section 363 of the Bankruptcy Code,

         through a confirmed plan of reorganization in the Bankruptcy Case, or otherwise;

                  (l)   the dismissal of the Bankruptcy Case, the conversion of the Bankruptcy

         Case to one under chapter 7 of the Bankruptcy Code, or the filing by the Debtor of a

         motion seeking the dismissal of its Bankruptcy Case;

                  (m)   the entry of an order by the Bankruptcy Court granting relief from or

         modifying the automatic stay of Section 362 of the Bankruptcy Code (x) to allow any

         creditor to execute upon or enforce a Lien on any Collateral, in either case in excess of

         the Threshold Amount, (y) with respect to any Lien of or the granting of any Lien on any

         Collateral to any state or local regulatory agency or authority, in each case with a value in

         excess of the Threshold Amount or (z) the approval of any settlement or other stipulation

         with any creditor of the Debtor, other than the DIP Lender, or otherwise providing for

         with respect to such Prepetition claim payments as adequate protection or otherwise to

         such creditor with respect to such Prepetition claim;

                  (n)   the commencement of a suit or action against the DIP Lender that asserts

         or seeks (A) a claim in any Bankruptcy Case in excess of the Threshold Amount, (B) any

         legal or equitable remedy that would have the effect of subordinating any or all of the

         Obligations or Liens of the DIP Lender under the DIP Loan Documents to any other

         claim, or (C) would otherwise have a Material Adverse Effect, including a Material




SMRH:4815-9549-5865.3                            -11-
         Adverse Effect on the rights and remedies of the DIP Lender under any Credit Document

         or the collectability of all or any portion of the Obligations;

                  (o)    the entry of an order in the Bankruptcy Case avoiding or requiring

         repayment of any portion of the payments made on account of the DIP Loan Obligations

         owing under the DIP Loan Documents;

                  (p)    the failure of the Debtor to perform any of its material obligations under

         the Interim Order or Final Order, as applicable;

                  (q)    the marshalling of any Collateral other than at the request of the DIP

         Lender;

                  (r)    the consolidating or combining of the Debtor with any other Person except

         (A) as permitted under the DIP Loan Agreement, (B) pursuant to a confirmed plan of

         reorganization or liquidation which provides or the refinancing and repayment in full of

         the Obligations (other than contingent indemnification Obligations to the extent no claim

         giving rise thereto has been asserted in accordance with the terms of this Agreement), or

         (C) with the prior written consent of the DIP Lender;

                  (s)    the entry of an order in the Bankruptcy Case granting any other

         superpriority administrative claim or Lien equal or superior to that granted to the DIP

         Lender (other than in respect of the Administrative Carve-Out or any Permitted Prior

         Lien); or

                  (t)    the period of exclusivity in the Bankruptcy Case terminates or exclusivity

         is otherwise lifted in the Bankruptcy Case prior to the Obligations being paid, in full.

         12.      The DIP Lien set forth herein shall survive any exercise of remedies by the DIP

Lender until the DIP Financing is satisfied, in full, in case and the proceeds of such exercise of




SMRH:4815-9549-5865.3                             -12-
remedies must satisfy, and must be immediately used to satisfy, in full, in cash, the outstanding

amount of the DIP Financing.

Liens and Priority

         13.      Pursuant to sections 364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code, as

security for the repayment of the DIP Obligations under the DIP Loan Documents, the DIP

Lender is hereby granted a valid, binding, enforceable and perfected first priority priming lien

(the "DIP Lien") upon the Collateral. The DIP Lien is senior and superior to the Chase Lien, but

subject and subordinate to the Administrative Carve-Out (as defined below). Notwithstanding

the foregoing, and subject to the terms and conditions set forth in this Interim Order, Chase shall

retain a lien in an amount of $467,820.00 in the unrestricted funds, and the Debtor shall not

reduce its unrestricted funds below $467,820.00.

         14.      Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP Obligations

shall constitute an allowed claim, subject to payment of the Administrative Carve-Out, as

defined below (the "Super-priority Claim") against the Debtor, with priority over any and all

administrative expenses, diminution claims, and all other claims against the Debtor, now existing

or hereafter arising, of any kind whatsoever, including all administrative expenses of the kind

specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all

administrative expenses or other claims arising under sections 105, 326, 328, 330, 331, 503(a),

503(b), 506(c), 507, 546(c), 726, 1113 or 1114 of the Bankruptcy Code, whether or not such

expenses or claims may become secured by a judgment lien or other non-consensual lien, levy or

attachment, and which Super-priority Claim shall be payable from and have recourse to all pre-

and post-petition property of the Debtor and all proceeds thereof, subject only to the payment of

the Administrative Carve-Out.




SMRH:4815-9549-5865.3                           -13-
         15.      Until such time as the DIP Obligations are indefeasibly paid in full in cash and the

commitments thereunder are terminated in accordance with the DIP Loan Documents, the Debtor

shall not in any way prime or otherwise adversely affect the liens granted to the DIP Lender

under the Interim Order by providing a subsequent lender or a party-in-interest a superior or pari

passu lien or claim vis-à-vis the DIP Lender pursuant to sections 364(d) or 507(b) of the

Bankruptcy Code or otherwise.

         16.      Until such time as the DIP Obligations are indefeasibly paid in full in cash and the

commitments thereunder are terminated in accordance with the DIP Loan Documents, the Debtor

shall not in any way grant junior liens or encumbrances on the Collateral.

         17.      Notwithstanding the foregoing provisions of this Interim Order, the liens and

claims granted to the DIP Lender in the Interim Order shall be subject to the payment of:

                  (a)    all statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C.

         § 1930(a)(6) and all fees payable to the Clerk of the Bankruptcy Court, and

                  (b)    the reasonable fees and expenses of attorneys retained by the Debtor

         pursuant to a final order of the Bankruptcy Court under sections 327, 330 and 331 of the

         Bankruptcy Code; and the reasonable fees and expenses of attorneys retained by any

         committee of unsecured creditors pursuant to a final order of the Bankruptcy Court under

         sections 327, 330 and 331 of the Bankruptcy Code, provided that such amounts shall be

         consistent with the Budget, and subject to the caps spelled out in the DIP Loan

         Agreement (collectively, the "Administrative Carve-Out").

         18.      The Administrative Carve-Out does not include, and the Debtor shall not be

permitted under any circumstance to pay, from the Administrative Carve-Out or otherwise, any

fees or expenses incurred in connection with the initiation or prosecution of any claims, causes of




SMRH:4815-9549-5865.3                             -14-
action, adversary proceedings or other litigation (i) against the DIP Lender, or (ii) in connection

with challenging, invalidating, disallowing, re-characterizing, setting aside, avoiding,

subordinating, in whole or in part, or taking or attempting to take any other action to render

unenforceable the liens, claims, interests and adequate protection of the DIP Lender.

         19.      No DIP Obligation, payment, transfer or grant of security under the DIP Loan

Documents or the Interim Order shall be stayed, restrained, voidable or recoverable under the

Bankruptcy Code or under any applicable law (including under section 502(d) of the Bankruptcy

Code), or subject to any defense, reduction, setoff, recoupment or counterclaim.

         20.      The Interim Order shall be sufficient and conclusive evidence of the validity,

perfection, and priority of the DIP Lien on and its security interests in the Collateral, without the

necessity of filing or recording any financing statement or other instrument or document which

may otherwise be required under the law of any jurisdiction or the taking of any other action to

validate or perfect the DIP Lien on and its security interests in the Collateral or to entitle the DIP

Lender to the priorities granted herein. The DIP Lender shall not be required to file any

financing statements, mortgages, notices of lien or similar instruments in any jurisdiction or

filing office, or to take any other action in order to perfect the liens and security interests granted

by or pursuant to the Interim Order or the DIP Loan Documents.

         21.      Subject to the entry of the Final Order, pursuant to sections 364(c)(2) and

364(d)(1) of the Bankruptcy Code, any provision of any lease or other license, contract or other

agreement that requires the consent or approval of one or more parties, or requires the payment

of any fees or obligations to any governmental entity, in order for the Debtor to pledge, grant,

sell, or otherwise transfer any such interest or the proceeds thereof or other Collateral, is and

shall be deemed to be inconsistent with the provisions of the Bankruptcy Code and shall have no




SMRH:4815-9549-5865.3                            -15-
force and effect with respect to the transactions granting the DIP Lender a senior security interest

in such interest or the proceeds of any assignment and/or sale thereof by the Debtor in favor of

the DIP Lender in accordance with the terms of the DIP Loan Documents and the Interim Order;

provided however, for the avoidance of doubt, that this paragraph shall not provide for the

subordination of any governmental property, employment or franchise tax claims against the

Debtor that are entitled to seniority as a matter of non-bankruptcy law.

         22.      Should the DIP Lender, in its sole discretion (but not as a requirement hereunder),

from time to time choose to file financing statements, mortgages, notices of lien or similar

instruments, take possession of any Collateral, or take any other action to validate or perfect any

such security interests or liens, the Debtor and its officers are hereby authorized and directed to

execute any such documents or instruments as the DIP Lender may reasonably request, and all

such documents and instruments shall be deemed to have been filed or recorded at the time and

on the date of the entry of the Interim Order.

         23.      The DIP Lender may, in its discretion, file a copy of the Interim Order as a

financing statement with any recording officer designated to file financing statements,

mortgages, deeds of trust, leasehold mortgages, notices of lien or similar instruments in any

jurisdiction (including trademark, copyright, trade name or patent assignment filings with the

United States Patent and Trademark Office, Copyright Office or any similar agency with respect

to intellectual property), in such event, the applicable filing or recording officer or registrar is

authorized and directed to accept, file and record such copy of the Interim Order.

         24.      The DIP Lender is hereby relieved of the requirement to file proofs of claim in

this chapter 11 case with respect to any DIP Obligations and any other claims or liens described

herein or granted hereunder or created hereby.




SMRH:4815-9549-5865.3                            -16-
Automatic Stay

         25.      The automatic stay imposed under section 362(a) of the Bankruptcy Code shall be

and is hereby modified to the extent necessary to (i) grant the liens and security interests in favor

of the DIP Lender on the Collateral, as contemplated by the DIP Loan Documents and the

Interim Order, and (ii) permit the DIP Lender, after the occurrence and during the continuance of

any Event of Default under the DIP Loan Agreement, to exercise all of its respective rights and

remedies under the DIP Loan Documents, including all rights and remedies with respect to the

Collateral, without any application, motion or notice to, hearing before, or order from the

Bankruptcy Court.

Good Faith

         26.      The DIP Lender shall be entitled to all of the benefits of section 364(e) of the

Bankruptcy Code for all the DIP Obligations incurred by the Debtor under the Interim Order.

         27.      If any provision of the Interim Order is hereafter modified, vacated, reversed or

stayed by subsequent order of this or any other court for any reason, such modification, vacation,

reversal or stay shall not affect the validity and priority of any of the DIP Obligations incurred

under the Interim Order and the DIP Loan Documents, and prior to the effective date of any such

modification, vacation, reversal or stay, the validity, enforceability or priority of the DIP

Obligations shall be governed in all respects by the original provisions of the Interim Order, and

the DIP Lender shall be entitled to all the rights, privileges and benefits granted therein. The

DIP Lender is entitled to the protections afforded by section 364(e) of the Bankruptcy Code in

the event of any reversal or modification of the Interim Order.

Miscellaneous Provisions

         28.      In connection with the DIP Financing, each of the Debtor and the DIP Lender

acknowledges, stipulates and agrees that, in entering into the DIP Loan Documents, and as


SMRH:4815-9549-5865.3                            -17-
consideration therefor, the Debtor has obtained all authorizations, consents and approvals

necessary from, and have made all filings with and given all notices (if any such notice was

required) to, all federal, state and local governmental agencies, authorities and instrumentalities

required to be obtained, made or given by the Debtor in connection with the execution, delivery,

performance, validity and enforceability of the DIP Loan Documents to which the Debtor is

party.

         29.      Nothing in the Interim Order, the DIP Loan Documents, or any other documents

related to these transactions shall in any way be construed or interpreted to impose or allow the

imposition upon the DIP Lender of any liability for any claims arising from the pre-petition or

post-petition activities of the Debtor in the operation of the business. So long as the DIP Lender

complies with its obligations, if any, under applicable law (including the Bankruptcy Code),

(i) the DIP Lender shall not, in any way or manner, be liable or responsible for (a) the

safekeeping of the Collateral; (b) any loss or damage thereto occurring or arising in any manner

or fashion from any cause; (c) any diminution in the value thereof; or (d) any act or default of

any carrier, servicer, bailee, custodian, forwarding agency or other person, and (ii) all risk of

loss, damage or destruction of the Collateral shall be borne by the Debtor.

         30.      The DIP Lender shall not be deemed to be in control of the operations of the

Debtor or to be acting as a "responsible person," "managing agent" or "owner or operator" with

respect to the operation or management of the Debtor (as such terms, or any similar terms, are

used in the United States Comprehensive Environmental Response, Compensation and Liability

Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

         31.      The liens, security interests, administrative priorities and other rights and

remedies granted to the DIP Lender by the provisions of the Interim Order and any actions taken




SMRH:4815-9549-5865.3                          -18-
pursuant hereto shall continue beyond and survive the expiration of the Interim Order and, to the

extent permitted by applicable law, shall not be modified, altered or impaired in any manner by

(i) any other financing or extension of credit or incurrence of indebtedness by the Debtor under

section 364 of the Bankruptcy Code or otherwise (except as contemplated by the DIP Loan

Documents), or (ii) the entry of an order converting the Bankruptcy Case to a case under chapter

7 of the Bankruptcy Code or dismissing the Bankruptcy Case.

         32.      The terms and provisions of the Interim Order and the DIP Loan Documents, and

the DIP Lien and security interests granted to the DIP Lender and the super-priority status of the

administrative claims and payment provisions contained in the Interim Order and the DIP Loan

Documents, shall continue in full force and effect until the DIP Obligations are indefeasibly paid

in full in cash and/or otherwise satisfied as contemplated under the DIP Loan Documents.

         33.      To the extent of any conflict between or among the express terms or provisions of

any of the DIP Loan Documents, the Motion, any other order of this Court, or any other

agreements, the terms and provisions of the Interim Order shall govern.

         34.      The Interim Order, including all findings herein, and DIP Loan Documents shall

be valid, binding and enforceable by the DIP Lender against the Debtor, its successors and

assigns, including, without limitation, any chapter 11 or chapter 7 trustee appointed as a

representative of the Debtor's estate; provided however, that the DIP Lender shall have no

obligation to extend any financing to any such chapter 11 or chapter 7 trustee or similar person.

         35.      The Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Lender may have to bring or be heard on any matter

brought before this Court.




SMRH:4815-9549-5865.3                            -19-
         36.      This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of the Interim Order.

         37.      The Final Hearing on the Motion shall be heard before this Court on _________,

2020 at __:__ _.m. EST at ___________________________. Any party-in-interest objecting to

the relief sought in the Final Order shall file with the Court (with a courtesy copy to chambers)

its written objection and serve such objection no later than _________, 2020 by 5:00 p.m. EST

(the "Objection Deadline"), on (i) counsel to the Debtor; (ii) counsel to the DIP Lender; and (iii)

the United States Trustee for the District of Delaware.

         38.      The Debtor shall mail copies of this Interim Order and notice of the Final Hearing

(including the Objection Deadline) to the United States Trustee for the District of Delaware,

counsel for the DIP Lender, any counsel chosen to represent any official committee appointed in

the Bankruptcy Case, if any, and any other parties in interest.

         39.      Notwithstanding Rules 6004(h) of the Bankruptcy Rules, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.




SMRH:4815-9549-5865.3                            -20-
                         Exhibit A
                        DIP Budget




SMRH:4815-9549-5865.3
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------   x
                                                         :
In re:                                                   :     Chapter 11
                                                         :
United States of America Rugby Football                  :     Case No. 20-10738 (BLS)
Union, Ltd.,                                             :
                                                         :
                          Debtor.
------------------------------------------------------   x

          INTERIM ORDER (A) AUTHORIZING DEBTOR TO OBTAIN POST-
        PETITION FINANCING AND TO GRANT SECURITY INTERESTS AND
      SUPER-PRIORITY ADMINISTRATIVE EXPENSE STATUS PURSUANT TO
     11 U.S.C. §§ 105, 364(c) AND 364(d); (B) MODIFYING THE AUTOMATIC STAY
      PURSUANT TO 11 U.S.C. § 362; AND (C) SCHEDULING A FINAL HEARING

          Upon the motion, dated April 2, 2020 (the "Motion"),1 of United States of America

Rugby Football Union, Ltd. d/b/a USA Rugby, as debtor and debtor-in-possession in the above-

captioned chapter 11 case (the "Debtor") pursuant to sections 105(a), 361, 362, 364, and 507 of

title 11 of the United States Code (the "Bankruptcy Code") and Rules 2002, 4001, and 9014 of

the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") for interim and final

orders:

          (i)     authorizing the Debtor to enter into a senior secured super-priority credit facility
                  in the aggregate amount not to exceed $550,000 (the "DIP Financing")
                  substantially on the terms set forth in the Senior Secured Super-Priority Debtor-
                  in-Possession Credit Agreement between the Debtor and World Rugby Limited
                  ("DIP Lender"), annexed to the Motion as Exhibit A                  (as amended,
                  supplemented, or otherwise modified and in effect from time to time, the "DIP
                  Loan Agreement" and, together with any and all schedules thereto and other
                  related documents and agreements entered into in connection with or related to
                  the DIP Financing, the "DIP Loan Documents");




1
   Capitalized terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Motion and the DIP Loan Agreement.



SMRH:4815-9549-5865.3                                    -1-
         (ii)     authorizing the Debtor to execute and enter into the DIP Loan Documents and to
                  perform such other and further acts as may be required in connection with the DIP
                  Financing;

         (iii)    granting the DIP Lender the liens and super-priority claims described in the DIP
                  Loan Agreement and in the Motion;

         (iv)     modifying the automatic stay pursuant to section 362 of the Bankruptcy Code to
                  the extent necessary and applicable; and

         (v)      scheduling a final hearing pursuant to Rule 4001 of the Bankruptcy Rules (a
                  "Final Hearing") to enter an order approving the DIP Financing on a final basis
                  (the "Final Order");

a hearing on the Motion having been held on __________ (the "Hearing"), with the appearances

of all interested parties noted in the record of the Hearing; the Court having read and considered

the Motion, objections to the Motion, if any, and arguments of any counsel appearing regarding

the relief requested in the Motion at the Hearing and the record of the Hearing, and after due

deliberation and consideration and sufficient cause appearing therefor;

         THE COURT HEREBY FINDS:2

         A.       Petition.   On March 31, 2020 (the "Petition Date"), the Debtor filed for

bankruptcy under chapter 11 of the Bankruptcy Code, which was assigned case number 20-

10738 (BLS) (the “Bankruptcy Case”).            The Debtor has continued in possession of its

properties and is operating and managing its business as debtor-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.            No request has been made for the

appointment of a trustee or examiner, and a creditors' committee has not been appointed in this

case.


2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be
construed as findings of fact pursuant to Fed. R. Bankr. P. 7052. Any statements of the Court
from the bench at the Hearing shall constitute additional findings of fact and conclusions of law
as appropriate and are expressly incorporated by reference into this Interim Order to the extent
not inconsistent herewith.



SMRH:4815-9549-5865.3                            -2-
         B.       Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to

28 U.S.C. § 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is core within the meaning of 28 U.S.C. § 157(b). The statutory predicates for the relief

sought herein are sections 105(a), 361, 362, 364, and 507 of the Bankruptcy Code, and Rules

2002, 4001, and 9014 of the Bankruptcy Rules.

         C.       Notice. Pursuant to Rule 4001(c) of the Bankruptcy Rules, notice of the Hearing

was given to (i) the Office of the United States Trustee for the District of Delaware, (ii) counsel

for the DIP Lender, (iii) the Debtor's 20 largest creditors, and (iv) all other known parties-in-

interest in these bankruptcy cases (including any party who has entered an appearance and

request for service of papers pursuant to Fed. R. Bankr. P. 2002). Based on the record made by

the Debtor, the Court finds that appropriate notice of the Hearing has been given.

         D.       Necessity of Post-Petition Financing. The DIP Financing will allow the Debtor

to fund the necessary operations of the Debtor and to administer this Bankruptcy Case through

the confirmation of a plan of reorganization or the closing date of a sale of the Debtor's assets.

Without such funding, the Debtor will not be able to make payroll or pay other operating

expenses. The Debtor would have to cease operations and its assets would lose value to the

detriment of creditors.       The absence of post-petition financing would immediately and

irreparably harm the Debtor, the estate and its creditors, and may result in the immediate

liquidation of the Debtor's assets under chapter 7 of the Bankruptcy Code. Entry of this Interim

Order (the “Interim Order”) approving the DIP Loan will benefit the Debtor, its estate and

creditors.

         E.       Willingness to Lend. The DIP Lender is willing to make the DIP Loan available

and to make the loans and advances thereunder pursuant to the terms of the DIP Loan




SMRH:4815-9549-5865.3                           -3-
Agreement, only upon the condition that the DIP Lender is granted, subject to the Administrative

Carve-Out as provided in the DIP Loan Agreement, (i) a super-priority administrative expense

claim pursuant to section 364(c)(1) of the Bankruptcy Code in this chapter 11 case for all

obligations under the DIP Financing (the "DIP Obligations"), and (ii) a first priority perfected

priming lien upon all of the property of the Debtor, whether now owned or hereafter acquired,

and all proceeds thereof, as fully described in the DIP Loan Documents (the "Collateral").

         F.       No Credit Available on Other Terms. The Debtor is unable to obtain financing

on more favorable terms from sources other than the DIP Lender under the DIP Loan

Documents. The Debtor is unable to obtain adequate unsecured credit allowable under section

503(b)(1) of the Bankruptcy Code as an administrative expense or pursuant to sections 364(a)

and 364(b) of the Bankruptcy Code.

         G.       Business Judgment. The terms of the DIP Financing (including as outlined in

the DIP Loan Documents) are fair, just, and reasonable under the circumstances, are appropriate

for secured financing to a debtor in possession, reflect the Debtor's exercise of its prudent

business judgment consistent with its fiduciary duties, and are supported by reasonably

equivalent value and fair consideration.

         H.       Good Faith. Subject to the entry of the Final Order, the terms of the DIP

Financing have been negotiated in good faith and at arms' length by and between the parties,

with all parties represented by counsel. Notwithstanding anything to the contrary in this Interim

Order, any credit extended under the terms of the DIP Financing pursuant to the Interim Order is

being extended in good faith by the DIP Lender as that term is used in section 364(e) of the

Bankruptcy Code. The DIP Lender shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that the Interim Order or any provision therein is vacated, reversed




SMRH:4815-9549-5865.3                          -4-
or modified, on appeal or otherwise. At the final hearing, the court will consider whether the

DIP Lender is acting in good faith within the meaning of section 364(e) of the Bankruptcy Code

in closing the transactions contemplated in the DIP Loan Agreement and in extending any further

credit under the terms of the DIP Financing beyond that extended pursuant to the Interim Order.

         I.       Good Cause. The DIP Financing and the relief requested in the Motion are

necessary, essential, appropriate and in the best interest of the Debtor, its creditors and its estate,

as its implementation will, among other effects, provide the Debtor with the necessary liquidity

to (i) minimize disruption to Debtor's business and on-going operations; (ii) preserve and

maximize the value of the estate for the benefit of all creditors of the Debtor; and (iii) avoid

immediate irreparable harm to the Debtor, its creditors, business, remaining employees and

assets. Good cause has been shown for the entry of this Interim Order and for the relief

requested in the Motion.

         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Motion is granted in accordance with the terms of this Interim Order.

         2.       Any objections to the Motion with respect to entry of this Interim Order that have

not been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

denied and overruled.

Approval of DIP Loan Agreement

         3.       The Debtor is hereby authorized to (i) be bound by and perform under the terms

of the DIP Loan Agreement, (ii) do and perform all acts and to make, execute, and deliver all

instruments and documents which may be requisite or necessary for the performance by the

Debtor under the DIP Loan Documents, and (iii) pay all principal, interest, reasonable fees and

other expenses which may be required or necessary for the Debtor to perform all the DIP

Obligations. Each officer of the Debtor, and each such other individual as may be so authorized


SMRH:4815-9549-5865.3                             -5-
by the Board of the Debtor, acting singly, is hereby authorized to execute and deliver any and all

of the DIP Loan Documents and related documents, such execution and delivery to be conclusive

of their respective authority to act in the name and on behalf of the Debtor.

Authority To Borrow

         4.       The Debtor is immediately authorized and empowered to borrow funds pursuant

to the terms and conditions of the DIP Loan Agreement, in such amount or amounts as may be

available to or for the benefit of the Debtor from the DIP Lender, which shall not exceed

$350,000 upon entry of this Interim Order, in accordance with and for the purposes permitted

under the DIP Loan Agreement and the Interim Order or the Final Order, as applicable; provided

however, that the Debtor shall use the proceeds of the DIP Financing solely for the purposes

permitted under the DIP Loan Agreement and in compliance with the budget attached hereto as

Exhibit A and incorporated herein by reference (as it may be amended from time to time with the

consent of the DIP Lender, the "Budget").

         5.       The Debtor shall use the proceeds of the DIP Financing (either under this Interim

Order or under the Final Order) solely, to the extent set forth in the Budget (subject to certain

permitted variances):

                  (a)    for working capital and to pay administrative expenses,

                  (b)    to pay for goods, services and capital expenditures in the ordinary course

         of business, to the extent permitted under the Budget and not prohibited by the DIP Loan

         Agreement,

                  (c)    to pay amounts owing to the DIP Lender under the DIP Loan Agreement,

         including, without limitation, the payment of professional fees of the DIP Lender,

                  (d)    to pay the transaction expenses of the DIP Financing,




SMRH:4815-9549-5865.3                            -6-
                  (e)   to pay the claims of certain prepetition creditors, which may include,

         without limitation, employees and taxing authorities in the ordinary course, in each case

         to the extent authorized by orders of the Bankruptcy Court reasonably acceptable to the

         DIP Lender,

                  (f)   to make any other payments permitted to be made by the Bankruptcy

         Court, to the extent permitted under the Budget and not prohibited by the DIP Loan

         Agreement,

                  (g)   to pay fees, expenses, and costs incurred in connection with the

         Bankruptcy Case, including, without limitation, to make any payments of fees payable to

         the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) and all fees payable to the Clerk of

         the Bankruptcy Court, and

                  (h)   to pay the Administrative Carve-Out.

         6.       Use of the DIP Financing other than as described herein and in the DIP Loan

Agreement shall be strictly prohibited. In particular, no portion of the DIP Financing shall be

available (i) for the payment of interest and principal with respect to subordinated debt, (ii) to

finance in any way any action, suit, arbitration, proceeding, application, motion or other

litigation of any type adverse to the rights and remedies of the DIP Lender under the DIP Loan

Agreement, the DIP Loan Documents, the Interim Order or the Final Order; (iii) to make any

payment in settlement of any claim, action or proceeding, before any court, arbitrator or other

governmental body without the prior written consent of the DIP Lender; or (iv) to pay any fees

or similar amounts to any person who has proposed or may propose to purchase interests in the

Borrower or their assets to the extent not permitted herein (including so-called “topping fees,”

“exit fees,” and similar amounts) without the prior written consent of the DIP Lender.




SMRH:4815-9549-5865.3                           -7-
          7.      The funding of the initial extension of credit is conditioned on the satisfaction of

the following:

                  (a)     satisfaction of customary borrowing conditions, including authorizations,

          documentation, and representations concerning certain contracts; and

                  (b)     the Bankruptcy Case has commenced, the Bankruptcy Court has approved

          the funding under the Interim Order, the Budget has been approved by the DIP Lender,

          and certain first day orders in form and substance satisfactory to the DIP Lender have

          been entered.

          8.      As a condition to funding each subsequent extension of credit, the Debtor shall

deliver a Funding Notice (as defined in the DIP Loan Agreement), and the representations and

warranties in the DIP Loan Documents must be true and correct in all material respects and no

Event of Default shall have occurred and be continuing or would result from such extension of

credit.

Repayment; Maturity; Events of Default

          9.      The Debtor shall repay the DIP Obligations under the DIP Loan Agreement on

the Maturity Date, which will occur on the earliest to occur of: (a) the date that is ninety (90)

days after the date of the DIP Loan Agreement, provided that upon the entry of an order in the

Bankruptcy Case confirming a plan of reorganization that contains a provision for repayment in

full of the DIP Obligations in four (4) equal installments on January 1, 2021, July 1, 2021,

January 1, 2022 and July 1, 2022, such date shall be July 1, 2022; (b) the date on which a sale of

all or substantially all of the assets of the Borrower is consummated; (c) the effective date of a

plan confirmation in the Bankruptcy Case that does not contain a provision for repayment in full

of the Obligations on or before the effective date of such plan or plans or otherwise in four

installments as provided in clause (a) above; (d) the conversion of the Bankruptcy Case to a case


SMRH:4815-9549-5865.3                             -8-
under Chapter 7 of the Bankruptcy Code; (e) the appointment of a trustee pursuant to section

1104 of the Bankruptcy Code; (f) the dismissal or termination of the Bankruptcy Case; and (g)

the date of any termination of the Loan Commitment Period. Upon the entry of an order in the

Bankruptcy Case confirming a plan of reorganization that contains a provision for repayment in

full of the DIP Obligations in four (4) equal installments on January 1, 2021, July 1, 2021,

January 1, 2022 and July 1, 2022, the Borrower shall repay to the DIP Lender on each such date

one quarter of the principal amount of the Loans outstanding on January 1, 2021, together with

all accrued and unpaid interest thereon.

         10.      The Debtor may repay the DIP Financing at any time upon notice to the DIP

Lender.

         11.      Each of the following shall be considered an Event of Default under the DIP

Financing, the Interim Order and the DIP Loan Documents:

                  (a)   the Debtor fails to make any payments of the DIP Obligations when due;

                  (b)   the Debtor defaults under certain other agreements or any of the other DIP

         Loan Documents;

                  (c)   any representation or warranty made in connection with any DIP Loan

         Document is materially false or the Debtor defaults in the observance or performance of

         any covenant or condition (in the case of certain covenants, after a 30 day grace period);

                  (d)   any money judgment, writ or warrant of attachment or similar process is

         entered or filed against the Debtor or its assets;

                  (e)   any order, judgment or decree is entered against the Debtor decreeing the

         dissolution or split up of the Debtor, or there is a Change of Control;




SMRH:4815-9549-5865.3                              -9-
                  (f)   a Final Order on the Motion is not entered within 35 days of the Petition

         Date or ceases to be in full force and effect;

                  (g)   the Debtor brings a motion, takes of any action or files any plan of

         reorganization or disclosure statement attendant thereto (other than in connection with a

         proposed refinancing and repayment in full of the DIP Loan Obligations): (A) to obtain

         additional financing under Section 364(c) or (d) of the Bankruptcy Code not otherwise

         permitted pursuant to the DIP Loan Agreement; (B) to grant any Lien other than the

         Senior Permitted Liens upon or affecting any Collateral; or (C) except as provided in the

         Interim Order or Final Order, as applicable, to use Cash Collateral of the DIP Lender

         under Section 363(c) of the Bankruptcy Code without the prior written consent of the DIP

         Lender;

                  (h)   the entry of an order in the Bankruptcy Case confirming a plan of

         reorganization or liquidation that does not contain a provision for repayment in full in

         cash of all of the DIP Loan Obligations under the DIP Loan Agreement on or before the

         effective date of such plan or otherwise in four (4) equal installments on January 1, 2021,

         July 1, 2021, January 1, 2022 and July 1, 2022;

                  (i)   the entry of an order amending, supplementing, staying, vacating or

         otherwise modifying the Credit Documents or the Interim Order or the Final Order, as

         applicable, without the written consent of the DIP Lender or the filing of a motion for

         reconsideration with respect to the Interim Order or the Final Order, as applicable;

                  (j)   other than as provided in the “first day” motions, the payment of, or

         application for authority to pay prior to the effective date of a confirmed plan, any

         Prepetition claim without the DIP Lender’s prior written consent unless otherwise




SMRH:4815-9549-5865.3                             -10-
         permitted under DIP Loan Agreement or expressly consented to in writing by the DIP

         Lender in connection with any plan in the Bankruptcy Case;

                  (k)   the appointment of a chapter 11 trustee, a receiver or an examiner in the

         Bankruptcy Case; or the sale without the DIP Lender’s consent, of all or substantially all

         of the Debtor’s assets either through a sale under Section 363 of the Bankruptcy Code,

         through a confirmed plan of reorganization in the Bankruptcy Case, or otherwise;

                  (l)   the dismissal of the Bankruptcy Case, the conversion of the Bankruptcy

         Case to one under chapter 7 of the Bankruptcy Code, or the filing by the Debtor of a

         motion seeking the dismissal of its Bankruptcy Case;

                  (m)   the entry of an order by the Bankruptcy Court granting relief from or

         modifying the automatic stay of Section 362 of the Bankruptcy Code (x) to allow any

         creditor to execute upon or enforce a Lien on any Collateral, in either case in excess of

         the Threshold Amount, (y) with respect to any Lien of or the granting of any Lien on any

         Collateral to any state or local regulatory agency or authority, in each case with a value in

         excess of the Threshold Amount or (z) the approval of any settlement or other stipulation

         with any creditor of the Debtor, other than the DIP Lender, or otherwise providing for

         with respect to such Prepetition claim payments as adequate protection or otherwise to

         such creditor with respect to such Prepetition claim;

                  (n)   the commencement of a suit or action against the DIP Lender that asserts

         or seeks (A) a claim in any Bankruptcy Case in excess of the Threshold Amount, (B) any

         legal or equitable remedy that would have the effect of subordinating any or all of the

         Obligations or Liens of the DIP Lender under the DIP Loan Documents to any other

         claim, or (C) would otherwise have a Material Adverse Effect, including a Material




SMRH:4815-9549-5865.3                            -11-
         Adverse Effect on the rights and remedies of the DIP Lender under any Credit Document

         or the collectability of all or any portion of the Obligations;

                  (o)    the entry of an order in the Bankruptcy Case avoiding or requiring

         repayment of any portion of the payments made on account of the DIP Loan Obligations

         owing under the DIP Loan Documents;

                  (p)    the failure of the Debtor to perform any of its material obligations under

         the Interim Order or Final Order, as applicable;

                  (q)    the marshalling of any Collateral other than at the request of the DIP

         Lender;

                  (r)    the consolidating or combining of the Debtor with any other Person except

         (A) as permitted under the DIP Loan Agreement, (B) pursuant to a confirmed plan of

         reorganization or liquidation which provides or the refinancing and repayment in full of

         the Obligations (other than contingent indemnification Obligations to the extent no claim

         giving rise thereto has been asserted in accordance with the terms of this Agreement), or

         (C) with the prior written consent of the DIP Lender;

                  (s)    the entry of an order in the Bankruptcy Case granting any other

         superpriority administrative claim or Lien equal or superior to that granted to the DIP

         Lender (other than in respect of the Administrative Carve-Out or any Permitted Prior

         Lien); or

                  (t)    the period of exclusivity in the Bankruptcy Case terminates or exclusivity

         is otherwise lifted in the Bankruptcy Case prior to the Obligations being paid, in full.

         12.      The DIP Lien set forth herein shall survive any exercise of remedies by the DIP

Lender until the DIP Financing is satisfied, in full, in case and the proceeds of such exercise of




SMRH:4815-9549-5865.3                             -12-
remedies must satisfy, and must be immediately used to satisfy, in full, in cash, the outstanding

amount of the DIP Financing.

Liens and Priority

         13.      Pursuant to sections 364(c)(2), (c)(3) and (d)(1) of the Bankruptcy Code, as

security for the repayment of the DIP Obligations under the DIP Loan Documents, the DIP

Lender is hereby granted a valid, binding, enforceable and perfected first priority priming lien

(the "DIP Lien") upon the Collateral. The DIP Lien is senior and superior to the Chase Lien, but

subject and subordinate to the Administrative Carve-Out (as defined below). Notwithstanding

the foregoing, and subject to the terms and conditions set forth in this Interim Order, Chase shall

retain a lien in an amount of $467,820.00 in the unrestricted funds, and the Debtor shall not

reduce its unrestricted funds below $467,820.00.

         14.      Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP Obligations

shall constitute an allowed claim, subject to payment of the Administrative Carve-Out, as

defined below (the "Super-priority Claim") against the Debtor, with priority over any and all

administrative expenses, diminution claims, and all other claims against the Debtor, now existing

or hereafter arising, of any kind whatsoever, including all administrative expenses of the kind

specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all

administrative expenses or other claims arising under sections 105, 326, 328, 330, 331, 503(a),

503(b), 506(c), 507, 546(c), 726, 1113 or 1114 of the Bankruptcy Code, whether or not such

expenses or claims may become secured by a judgment lien or other non-consensual lien, levy or

attachment, and which Super-priority Claim shall be payable from and have recourse to all pre-

and post-petition property of the Debtor and all proceeds thereof, subject only to the payment of

the Administrative Carve-Out.




SMRH:4815-9549-5865.3                           -13-
         15.      Until such time as the DIP Obligations are indefeasibly paid in full in cash and the

commitments thereunder are terminated in accordance with the DIP Loan Documents, the Debtor

shall not in any way prime or otherwise adversely affect the liens granted to the DIP Lender

under the Interim Order by providing a subsequent lender or a party-in-interest a superior or pari

passu lien or claim vis-à-vis the DIP Lender pursuant to sections 364(d) or 507(b) of the

Bankruptcy Code or otherwise.

         16.      Until such time as the DIP Obligations are indefeasibly paid in full in cash and the

commitments thereunder are terminated in accordance with the DIP Loan Documents, the Debtor

shall not in any way grant junior liens or encumbrances on the Collateral.

         17.      Notwithstanding the foregoing provisions of this Interim Order, the liens and

claims granted to the DIP Lender in the Interim Order shall be subject to the payment of:

                  (a)    all statutory fees payable to the U.S. Trustee pursuant to 28 U.S.C.

         § 1930(a)(6) and all fees payable to the Clerk of the Bankruptcy Court, and

                  (b)    the reasonable fees and expenses of attorneys retained by the Debtor

         pursuant to a final order of the Bankruptcy Court under sections 327, 330 and 331 of the

         Bankruptcy Code; and the reasonable fees and expenses of attorneys retained by any

         committee of unsecured creditors pursuant to a final order of the Bankruptcy Court under

         sections 327, 330 and 331 of the Bankruptcy Code, provided that such amounts shall be

         consistent with the Budget, and subject to the caps spelled out in the DIP Loan

         Agreement (collectively, the "Administrative Carve-Out").

         18.      The Administrative Carve-Out does not include, and the Debtor shall not be

permitted under any circumstance to pay, from the Administrative Carve-Out or otherwise, any

fees or expenses incurred in connection with the initiation or prosecution of any claims, causes of




SMRH:4815-9549-5865.3                             -14-
action, adversary proceedings or other litigation (i) against the DIP Lender, or (ii) in connection

with challenging, invalidating, disallowing, re-characterizing, setting aside, avoiding,

subordinating, in whole or in part, or taking or attempting to take any other action to render

unenforceable the liens, claims, interests and adequate protection of the DIP Lender.

         19.      No DIP Obligation, payment, transfer or grant of security under the DIP Loan

Documents or the Interim Order shall be stayed, restrained, voidable or recoverable under the

Bankruptcy Code or under any applicable law (including under section 502(d) of the Bankruptcy

Code), or subject to any defense, reduction, setoff, recoupment or counterclaim.

         20.      The Interim Order shall be sufficient and conclusive evidence of the validity,

perfection, and priority of the DIP Lien on and its security interests in the Collateral, without the

necessity of filing or recording any financing statement or other instrument or document which

may otherwise be required under the law of any jurisdiction or the taking of any other action to

validate or perfect the DIP Lien on and its security interests in the Collateral or to entitle the DIP

Lender to the priorities granted herein. The DIP Lender shall not be required to file any

financing statements, mortgages, notices of lien or similar instruments in any jurisdiction or

filing office, or to take any other action in order to perfect the liens and security interests granted

by or pursuant to the Interim Order or the DIP Loan Documents.

         21.      Subject to the entry of the Final Order, pursuant to sections 364(c)(2) and

364(d)(1) of the Bankruptcy Code, any provision of any lease or other license, contract or other

agreement that requires the consent or approval of one or more parties, or requires the payment

of any fees or obligations to any governmental entity, in order for the Debtor to pledge, grant,

sell, or otherwise transfer any such interest or the proceeds thereof or other Collateral, is and

shall be deemed to be inconsistent with the provisions of the Bankruptcy Code and shall have no




SMRH:4815-9549-5865.3                            -15-
force and effect with respect to the transactions granting the DIP Lender a senior security interest

in such interest or the proceeds of any assignment and/or sale thereof by the Debtor in favor of

the DIP Lender in accordance with the terms of the DIP Loan Documents and the Interim Order;

provided however, for the avoidance of doubt, that this paragraph shall not provide for the

subordination of any governmental property, employment or franchise tax claims against the

Debtor that are entitled to seniority as a matter of non-bankruptcy law.

         22.      Should the DIP Lender, in its sole discretion (but not as a requirement hereunder),

from time to time choose to file financing statements, mortgages, notices of lien or similar

instruments, take possession of any Collateral, or take any other action to validate or perfect any

such security interests or liens, the Debtor and its officers are hereby authorized and directed to

execute any such documents or instruments as the DIP Lender may reasonably request, and all

such documents and instruments shall be deemed to have been filed or recorded at the time and

on the date of the entry of the Interim Order.

         23.      The DIP Lender may, in its discretion, file a copy of the Interim Order as a

financing statement with any recording officer designated to file financing statements,

mortgages, deeds of trust, leasehold mortgages, notices of lien or similar instruments in any

jurisdiction (including trademark, copyright, trade name or patent assignment filings with the

United States Patent and Trademark Office, Copyright Office or any similar agency with respect

to intellectual property), in such event, the applicable filing or recording officer or registrar is

authorized and directed to accept, file and record such copy of the Interim Order.

         24.      The DIP Lender is hereby relieved of the requirement to file proofs of claim in

this chapter 11 case with respect to any DIP Obligations and any other claims or liens described

herein or granted hereunder or created hereby.




SMRH:4815-9549-5865.3                            -16-
Automatic Stay

         25.      The automatic stay imposed under section 362(a) of the Bankruptcy Code shall be

and is hereby modified to the extent necessary to (i) grant the liens and security interests in favor

of the DIP Lender on the Collateral, as contemplated by the DIP Loan Documents and the

Interim Order, and (ii) permit the DIP Lender, after the occurrence and during the continuance of

any Event of Default under the DIP Loan Agreement, to exercise all of its respective rights and

remedies under the DIP Loan Documents, including all rights and remedies with respect to the

Collateral, without any application, motion or notice to, hearing before, or order from the

Bankruptcy Court.

Good Faith

         26.      The DIP Lender shall be entitled to all of the benefits of section 364(e) of the

Bankruptcy Code for all the DIP Obligations incurred by the Debtor under the Interim Order.

         27.      If any provision of the Interim Order is hereafter modified, vacated, reversed or

stayed by subsequent order of this or any other court for any reason, such modification, vacation,

reversal or stay shall not affect the validity and priority of any of the DIP Obligations incurred

under the Interim Order and the DIP Loan Documents, and prior to the effective date of any such

modification, vacation, reversal or stay, the validity, enforceability or priority of the DIP

Obligations shall be governed in all respects by the original provisions of the Interim Order, and

the DIP Lender shall be entitled to all the rights, privileges and benefits granted therein. The

DIP Lender is entitled to the protections afforded by section 364(e) of the Bankruptcy Code in

the event of any reversal or modification of the Interim Order.

Miscellaneous Provisions

         28.      In connection with the DIP Financing, each of the Debtor and the DIP Lender

acknowledges, stipulates and agrees that, in entering into the DIP Loan Documents, and as


SMRH:4815-9549-5865.3                            -17-
consideration therefor, the Debtor has obtained all authorizations, consents and approvals

necessary from, and have made all filings with and given all notices (if any such notice was

required) to, all federal, state and local governmental agencies, authorities and instrumentalities

required to be obtained, made or given by the Debtor in connection with the execution, delivery,

performance, validity and enforceability of the DIP Loan Documents to which the Debtor is

party.

         29.      Nothing in the Interim Order, the DIP Loan Documents, or any other documents

related to these transactions shall in any way be construed or interpreted to impose or allow the

imposition upon the DIP Lender of any liability for any claims arising from the pre-petition or

post-petition activities of the Debtor in the operation of the business. So long as the DIP Lender

complies with its obligations, if any, under applicable law (including the Bankruptcy Code),

(i) the DIP Lender shall not, in any way or manner, be liable or responsible for (a) the

safekeeping of the Collateral; (b) any loss or damage thereto occurring or arising in any manner

or fashion from any cause; (c) any diminution in the value thereof; or (d) any act or default of

any carrier, servicer, bailee, custodian, forwarding agency or other person, and (ii) all risk of

loss, damage or destruction of the Collateral shall be borne by the Debtor.

         30.      The DIP Lender shall not be deemed to be in control of the operations of the

Debtor or to be acting as a "responsible person," "managing agent" or "owner or operator" with

respect to the operation or management of the Debtor (as such terms, or any similar terms, are

used in the United States Comprehensive Environmental Response, Compensation and Liability

Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

         31.      The liens, security interests, administrative priorities and other rights and

remedies granted to the DIP Lender by the provisions of the Interim Order and any actions taken




SMRH:4815-9549-5865.3                          -18-
pursuant hereto shall continue beyond and survive the expiration of the Interim Order and, to the

extent permitted by applicable law, shall not be modified, altered or impaired in any manner by

(i) any other financing or extension of credit or incurrence of indebtedness by the Debtor under

section 364 of the Bankruptcy Code or otherwise (except as contemplated by the DIP Loan

Documents), or (ii) the entry of an order converting the Bankruptcy Case to a case under chapter

7 of the Bankruptcy Code or dismissing the Bankruptcy Case.

         32.      The terms and provisions of the Interim Order and the DIP Loan Documents, and

the DIP Lien and security interests granted to the DIP Lender and the super-priority status of the

administrative claims and payment provisions contained in the Interim Order and the DIP Loan

Documents, shall continue in full force and effect until the DIP Obligations are indefeasibly paid

in full in cash and/or otherwise satisfied as contemplated under the DIP Loan Documents.

         33.      To the extent of any conflict between or among the express terms or provisions of

any of the DIP Loan Documents, the Motion, any other order of this Court, or any other

agreements, the terms and provisions of the Interim Order shall govern.

         34.      The Interim Order, including all findings herein, and DIP Loan Documents shall

be valid, binding and enforceable by the DIP Lender against the Debtor, its successors and

assigns, including, without limitation, any chapter 11 or chapter 7 trustee appointed as a

representative of the Debtor's estate; provided however, that the DIP Lender shall have no

obligation to extend any financing to any such chapter 11 or chapter 7 trustee or similar person.

         35.      The Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Lender may have to bring or be heard on any matter

brought before this Court.




SMRH:4815-9549-5865.3                            -19-
         36.      This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of the Interim Order.

         37.      The Final Hearing on the Motion shall be heard before this Court on _________,

2020 at __:__ _.m. EST at ___________________________. Any party-in-interest objecting to

the relief sought in the Final Order shall file with the Court (with a courtesy copy to chambers)

its written objection and serve such objection no later than _________, 2020 by 5:00 p.m. EST

(the "Objection Deadline"), on (i) counsel to the Debtor; (ii) counsel to the DIP Lender; and (iii)

the United States Trustee for the District of Delaware.

         38.      The Debtor shall mail copies of this Interim Order and notice of the Final Hearing

(including the Objection Deadline) to the United States Trustee for the District of Delaware,

counsel for the DIP Lender, any counsel chosen to represent any official committee appointed in

the Bankruptcy Case, if any, and any other parties in interest.

         39.      Notwithstanding Rules 6004(h) of the Bankruptcy Rules, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.




SMRH:4815-9549-5865.3                            -20-
                         Exhibit A
                        DIP Budget




SMRH:4815-9549-5865.3
USAR Cash Flow
Week ending April 3, 2020
                                        Week ending       Week ending         Week ending      Week ending       Week ending
                                         4/3/2020          4/3/2020            4/3/2020         4/3/2020          4/3/2020

                                        National Office      M15                 W15               M7                W7
Cash Funds
      Operating accounts                         40,000         239,950              85,518              3,125            40,745
      Membership account                          2,500             -                   -                  -                 -
      ML Fund (savings account)                 180,000
      Restricted Donations - Existing               -                    50          46,482              4,875          79,255
      Restricted Donations - New                    -               -                   -                  -               -
      USARP Licensing Fee Inflow Q2                              25,000              50,000             37,500          37,500
      WR Cash Inflow (Apr)                      275,000             -                   -                  -               -
                                                497,500         265,000             182,000             45,500         157,500

Expense Items
     Staffing / Benefits
     Office FT Staff                             49,450              -                   -                 -                 -
     HP FT Staff                                    -                -                   -                 -              10,839
     Indep Contractors                              -                -                   -                 -                 -
                                                 49,450              -                   -                 -              10,839

      Rent                                       22,000              -                   -                 -                 -
      Insurance member accident                 100,000              -                   -                 -                 -
      D&O tail & new policy                      62,000              -                   -                 -                 -
      Other Insurance premiums                   50,000              -                   -                 -                 -
      Other Payables                             15,000            5,000               5,000             5,000             5,000
                                                249,000            5,000               5,000             5,000             5,000

      Bankruptcy Retainer                        35,000
      MacDonald Retainer                         30,000
      UWS Retainer                                  -
                                                 65,000              -                   -                 -                 -

               Total Expense Outflow            363,450            5,000               5,000             5,000            15,839

      Net Cash Activity                         134,050         260,000             177,000             40,500         141,661


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending April 10, 2020
                                        Week ending       Week ending      Week ending     Week ending       Week ending
                                         4/10/2020         4/10/2020        4/10/2020       4/10/2020         4/10/2020

                                        National Office      M15              W15              M7                W7
Cash Funds
      Operating account                         134,050         259,950          130,518            35,625          62,406
      Membership account                            -               -                -                 -               -
      ML Fund (savings account)                     -               -                -                 -               -
      Restricted Donations - Existing               -                 50          46,482             4,875          79,255
      Restricted Donations - New                    -               -                -                 -               -
      WR Cash Inflow (Apr)                          -               -                -                 -               -
                                                134,050         260,000          177,000            40,500         141,661

Expense Items
     Staffing / Benefits
     Office FT Staff                                -               -                -                 -               -
     HP FT Staff                                    -               -                -                 -               -
     Indep Contractors                              -               -                -                 -               -
                                                    -               -                -                 -               -

      Rent                                          -               -                -                 -               -
      Member Accident                               -               -                -                 -               -
      D&O tail & new policy                         -               -                -                 -               -
      Other Insurance premiums                      -               -                -                 -               -
      Other Payables                             10,000             -                -                 -               -
                                                 10,000             -                -                 -               -

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -               -                -                 -               -

               Total Expense Outflow             10,000             -                -                 -               -

      Net Cash Activity                         124,050         260,000          177,000            40,500         141,661


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending April 17, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         4/17/2020         4/17/2020        4/17/2020        4/17/2020         4/17/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                         124,050         259,950          130,518             35,625            62,406
      Membership account                            -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482              4,875          79,255
      Restricted Donations - New                    -               -                -                  -               -
      WR Cash Inflow (Apr)                       50,000             -                -                  -               -
                                                174,050         260,000          177,000             40,500         141,661

Expense Items
     Staffing / Benefits
     Office FT Staff                             22,747              -                -                 -                 -
     HP FT Staff                                    -                -                -                 -               5,417
     Indep Contractors                              -                -                -                 -                 -
                                                 22,747              -                -                 -               5,417

      Rent                                          -                -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                      -                -                -                 -                 -
      Other Payables                             10,000            5,000            5,000             5,000             5,000
                                                 10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                 -

               Total Expense Outflow             32,747            5,000            5,000             5,000            10,417

      Net Cash Activity                         141,303         255,000          172,000             35,500         131,245


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending April 24, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         4/24/2020         4/24/2020        4/24/2020        4/24/2020         4/24/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                         141,303         254,950          125,518             30,625            51,990
      Membership account                            -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482              4,875          79,255
      Restricted Donations - New                    -               -                -                  -               -
      WR Cash Inflow (Apr)                       25,000             -                -                  -               -
                                                166,303         255,000          172,000             35,500         131,245

Expense Items
     Staffing / Benefits
     Office FT Staff                                -                -                -                 -                 -
     HP FT Staff                                    -                -                -                 -                 -
     Indep Contractors                           13,000            9,165            3,960             6,885               -
                                                 13,000            9,165            3,960             6,885               -

      Rent                                       22,000             -                 -                 -                 -
      Member Accident                               -               -                 -                 -                 -
      D&O tail & new policy                         -               -                 -                 -                 -
      Other Insurance premiums                   30,000          17,500             5,000            10,000            10,000
      Other Payables                             10,000             -                 -                 -                 -
                                                 62,000          17,500             5,000            10,000            10,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                 -

               Total Expense Outflow             75,000          26,665             8,960            16,885            10,000

      Net Cash Activity                          91,303         228,335          163,040             18,615         121,245


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 1, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         5/1/2020          5/1/2020         5/1/2020         5/1/2020          5/1/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                          91,303         228,285          116,558             13,740            41,990
      Membership account                            -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482              4,875          79,255
      Restricted Donations - New                    -               -                -                  -               -
      WR Cash Inflow (May)                       75,000             -                -                  -               -
                                                166,303         228,335          163,040             18,615         121,245

Expense Items
     Staffing / Benefits
     Office FT Staff                             22,747              -                -                 -                 -
     HP FT Staff                                    -                -                -                 -               5,417
     Indep Contractors                              -                -                -                 -                 -
                                                 22,747              -                -                 -               5,417

      Rent                                          -                -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                      -                -                -                 -                 -
      Other Payables                             15,000            5,000            5,000             5,000             5,000
                                                 15,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                      15,000
      MacDonald Legal fees                       10,000
      UWS Retainer                                  -
                                                 25,000              -                -                 -                 -

               Total Expense Outflow             62,747            5,000            5,000             5,000            10,417

      Net Cash Activity                         103,556         223,335          158,040             13,615         110,828


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 8, 2020
                                        Week ending       Week ending      Week ending     Week ending       Week ending
                                         5/8/2020          5/8/2020         5/8/2020        5/8/2020          5/8/2020

                                        National Office      M15              W15              M7                W7
Cash Funds
      Operating account                         103,556         223,285          111,558             8,740            31,573
      Membership account                            -               -                -                 -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482             4,875          79,255
      Restricted Donations - New                    -               -                -                 -               -
      WR Cash Inflow (May)                          -               -                -                 -               -
                                                103,556         223,335          158,040            13,615         110,828

Expense Items
     Staffing / Benefits
     Office FT Staff                                -               -                -                 -                 -
     HP FT Staff                                    -               -                -                 -                 -
     Indep Contractors                              -               -                -                 -                 -
                                                    -               -                -                 -                 -

      Rent                                          -               -                -                 -                 -
      Member Accident                               -               -                -                 -                 -
      D&O tail & new policy                         -               -                -                 -                 -
      Other Insurance premiums                      -               -                -                 -                 -
      Other Payables                             10,000             -                -                 -                 -
                                                 10,000             -                -                 -                 -

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -               -                -                 -                 -

               Total Expense Outflow             10,000             -                -                 -                 -

      Net Cash Activity                          93,556         223,335          158,040            13,615         110,828


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 15, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         5/15/2020         5/15/2020        5/15/2020        5/15/2020         5/15/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                          93,556         223,285          111,558              8,740            31,573
      Membership account                            -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482              4,875          79,255
      Restricted Donations - New                    -               -                -                  -               -
      WR Cash Inflow (May)                       50,000             -                -                  -               -
                                                143,556         223,335          158,040             13,615         110,828

Expense Items
     Staffing / Benefits
     Office FT Staff                             22,747              -                -                 -                 -
     HP FT Staff                                    -                -                -                 -               5,417
     Indep Contractors                              -                -                -                 -                 -
                                                 22,747              -                -                 -               5,417

      Rent                                          -                -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                      -                -                -                 -                 -
      Other Payables                             10,000            5,000            5,000             5,000             5,000
                                                 10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                 -

               Total Expense Outflow             32,747            5,000            5,000             5,000            10,417

      Net Cash Activity                         110,809         218,335          153,040              8,615         100,412


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 22, 2020
                                        Week ending       Week ending      Week ending     Week ending      Week ending
                                         5/22/2020         5/22/2020        5/22/2020       5/22/2020        5/22/2020

                                        National Office      M15              W15              M7               W7
Cash Funds
      Operating account                         110,809         218,285          106,558            3,740            21,157
      Membership account                            -               -                -                -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482            4,875          79,255
      Restricted Donations - New                    -               -                -                -               -
      WR Cash Inflow (May)                       25,000             -                -                -               -
                                                135,809         218,335          153,040            8,615         100,412

Expense Items
     Staffing / Benefits
     Office FT Staff                                -               -                -                -                 -
     HP FT Staff                                    -               -                -                -                 -
     Indep Contractors                              -               -                -                -                 -
                                                    -               -                -                -                 -

      Rent                                          -               -                -                -                 -
      Member Accident                               -               -                -                -                 -
      D&O tail & new policy                         -               -                -                -                 -
      Other Insurance premiums                      -               -                -                -                 -
      Other Payables                             10,000             -                -                -                 -
                                                 10,000             -                -                -                 -

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -               -                -                -                 -

               Total Expense Outflow             10,000             -                -                -                 -

      Net Cash Activity                         125,809         218,335          153,040            8,615         100,412


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 29, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         5/29/2020         5/29/2020        5/29/2020        5/29/2020         5/29/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                         125,809         218,285          106,558              3,740            21,157
      Membership account                            -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -                 50          46,482              4,875          79,255
      Restricted Donations - New                    -               500            5,000             25,000           5,000
      WR Cash Inflow (May)                       50,000             -                -                  -               -
                                                175,809         218,835          158,040             33,615         105,412

Expense Items
     Staffing / Benefits
     Office FT Staff                             22,747              -                -                 -                 -
     HP FT Staff                                    -                -                -                 -               5,417
     Indep Contractors                           13,000            9,165            3,960             6,885               -
                                                 35,747            9,165            3,960             6,885             5,417

      Rent                                          -                -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                    2,500              -                -                 -                 -
      Other Payables                             10,000            5,000            5,000             5,000             5,000
                                                 12,500            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                       10,000
      UWS Retainer                                  -
                                                 10,000              -                -                 -                 -

               Total Expense Outflow             58,247          14,165             8,960            11,885            10,417

      Net Cash Activity                         117,562         204,670          149,080             21,730            94,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 5, 2020
                                        Week ending       Week ending      Week ending      Week ending        Week ending
                                         6/5/2020          6/5/2020         6/5/2020         6/5/2020           6/5/2020

                                        National Office      M15              W15               M7                 W7
Cash Funds
      Operating account                         117,562         204,120           97,598             (8,145)            10,740
      Membership Inflow                          10,000             -                -                  -                  -
      ML Fund (savings account)
      Restricted Donations - Existing               -               550           51,482             29,875             84,255
      Restricted Donations - New                    -               -                -                  -                  -
      WR Cash Inflow                                -               -                -                  -                  -
                                                127,562         204,670          149,080             21,730             94,995

Expense Items
     Staffing / Benefits
     Office FT Staff                                -                -                -                 -                  -
     HP FT Staff                                    -                -                -                 -                  -
     Indep Contractors                              -                -                -                 -                  -
                                                    -                -                -                 -                  -

      Rent                                       22,000              -                -                 -                  -
      Member Accident                               -                -                -                 -                  -
      D&O tail & new policy                         -                -                -                 -                  -
      Other Insurance premiums                      -                -                -                 -                  -
      Other Payables                             10,000            5,000            5,000             5,000              5,000
                                                 32,000            5,000            5,000             5,000              5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                  -

               Total Expense Outflow             32,000            5,000            5,000             5,000              5,000

      Net Cash Activity                          95,562         199,670          144,080             16,730             89,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 12, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         6/12/2020         6/12/2020        6/12/2020        6/12/2020         6/12/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                          95,562         199,120           92,598          (13,145)              5,740
      Membership account                         10,000             -                -                -                   -
      ML Fund (savings account)
      Restricted Donations - Existing               -               550           51,482             29,875            84,255
      Restricted Donations - New                    -               -                -                  -                 -
      WR Cash Inflow                                -               -                -                  -                 -
                                                105,562         199,670          144,080             16,730            89,995

Expense Items
     Staffing / Benefits
     Office FT Staff                             27,000              -                -                 -                 -
     HP FT Staff                                    -                -                -                 -              15,000
     Indep Contractors                              -                -                -                 -                 -
                                                 27,000              -                -                 -              15,000

      Rent                                          -                -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                      -                -                -                 -                 -
      Other Payables                             10,000            5,000            5,000             5,000             5,000
                                                 10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                 -

               Total Expense Outflow             37,000            5,000            5,000             5,000            20,000

      Net Cash Activity                          68,562         194,670          139,080             11,730            69,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 19, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         6/19/2020         6/19/2020        6/19/2020        6/19/2020         6/19/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                          68,562         194,120           87,598          (18,145)          (14,260)
      Membership account                         10,000             -                -                -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -               550           51,482             29,875            84,255
      Restricted Donations - New                                    500            5,000             25,000            10,000
      WR Cash Inflow                                -               -                -                  -                 -
                                                 78,562         195,170          144,080             36,730            79,995

Expense Items
     Staffing / Benefits
     Office FT Staff                                -                -                -                 -                 -
     HP FT Staff                                    -                -                -                 -                 -
     Indep Contractors                              -                -                -                 -                 -
                                                    -                -                -                 -                 -

      Rent                                          -                -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                      -                -                -                 -                 -
      Other Payables                             10,000            5,000            5,000             5,000             5,000
                                                 10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                 -

               Total Expense Outflow             10,000            5,000            5,000             5,000             5,000

      Net Cash Activity                          68,562         190,170          139,080             31,730            74,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 26, 2020
                                        Week ending       Week ending      Week ending      Week ending       Week ending
                                         6/26/2020         6/26/2020        6/26/2020        6/26/2020         6/26/2020

                                        National Office      M15              W15               M7                W7
Cash Funds
      Operating account                          68,562         189,120           82,598          (23,145)          (19,260)
      Membership account                         10,000             -                -                -                 -
      ML Fund (savings account)
      Restricted Donations - Existing               -              1,050          56,482             54,875            94,255
      Restricted Donations - New
      WR Cash Inflow                                -               -                -                  -                 -
                                                 78,562         190,170          139,080             31,730            74,995

Expense Items
     Staffing / Benefits
     Office FT Staff                             27,000             -                -                  -                 -
     HP FT Staff                                    -               -                -                  -              15,000
     Indep Contractors                           13,000          30,000           12,000             20,000               -
                                                 40,000          30,000           12,000             20,000            15,000

      Rent                                       22,000              -                -                 -                 -
      Member Accident                               -                -                -                 -                 -
      D&O tail & new policy                         -                -                -                 -                 -
      Other Insurance premiums                    2,500              -                -                 -                 -
      Other Payables                             10,000            5,000            5,000             5,000             5,000
                                                 34,500            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                         -
      MacDonald Legal fees                          -
      UWS Retainer                                  -
                                                    -                -                -                 -                 -

               Total Expense Outflow             74,500          35,000           17,000             25,000            20,000

      Net Cash Activity                           4,062         155,170          122,080              6,730            54,995


*Does not contemplate funds in donor account
USAR Cash Flow
Total April - June 2020

                                            TOTAL         TOTAL       TOTAL       TOTAL          TOTAL             TOTAL

                                        National Office   M15         W15          M7             W7            Donor Account   TOTAL
Cash Funds
      Operating account                         40,000      239,950      85,518          3,125         40,745              -       409,338
      Membership Inflow                         42,500          -           -              -              -                -        42,500
      ML Fund (savings account)                180,000                                                                             180,000
      Restricted Donations                         -          1,050      56,482         54,875      94,255            118,045      324,707
      USARP Licensing Fee Inflow Q2                -         25,000      50,000         37,500      37,500                -        150,000
      WR Cash Inflow                           550,000          -           -              -           -                  -        550,000
                                               812,500      266,000     192,000         95,500     172,500            118,045    1,656,545

Expense Items
     Staffing / Benefits
     Office FT Staff                           194,438          -           -              -              -                -       194,438
     HP FT Staff                                   -            -           -              -           62,505              -        62,505
     Indep Contractors                          39,000       48,330      19,920         33,770            -                -       141,020
                                               233,438       48,330      19,920         33,770         62,505              -       397,963

      Rent                                      88,000          -           -              -              -                -        88,000
      Member Accident                          100,000          -           -              -              -                -       100,000
      D&O tail & new policy                     62,000          -           -              -              -                -        62,000
      Other Insurance premiums                  85,000       17,500       5,000         10,000         10,000              -       127,500
      Other Payables                           140,000       45,000      45,000         45,000         45,000              -       320,000
                                               475,000       62,500      50,000         55,000         55,000              -       697,500

      Bankruptcy Legal fees                     50,000            -           -            -              -                -        50,000
      MacDonald Legal fees                      50,000            -           -            -              -                -        50,000
      UWS Retainer                                 -              -           -            -              -                -           -
                                               100,000            -           -            -              -                -       100,000

                Total Expense Outflow          808,438      110,830      69,920         88,770     117,505                 -     1,195,463


      Net Cash Activity                           4,062     155,170     122,080          6,730         54,995         118,045      461,082
                         Exhibit C
                        DIP Budget




SMRH:4831-2063-6600.4
USAR Cash Flow
Week ending April 3, 2020
                                       Week ending       Week ending      Week ending      Week ending       Week ending
                                        4/3/2020          4/3/2020         4/3/2020         4/3/2020          4/3/2020

                                       National Office      M15              W15               M7                W7
Cash Funds
      Operating accounts                        40,000         239,950           85,518              3,125            40,745
      Membership account                         2,500             -                -                  -                 -
      ML Fund (savings account)                180,000
      Restricted Donations                         -               50           46,482               4,875         79,255
      USARP Licensing Fee Inflow Q2                            25,000           50,000              37,500         37,500
      WR Cash Inflow (Apr)                     275,000            -                -                   -              -
                                               497,500        265,000          182,000              45,500        157,500

Expense Items
     Staffing / Benefits
     Office FT Staff                            49,450              -                -                 -                 -
     HP FT Staff                                   -                -                -                 -              10,839
     Indep Contractors                             -                -                -                 -                 -
                                                49,450              -                -                 -              10,839

      Rent                                      22,000              -                -                 -                 -
      Insurance member accident                100,000              -                -                 -                 -
      D&O tail & new policy                     62,000              -                -                 -                 -
      Other Insurance premiums                  50,000              -                -                 -                 -
      Other Payables                            15,000            5,000            5,000             5,000             5,000
                                               249,000            5,000            5,000             5,000             5,000

      Bankruptcy Retainer                       35,000
      MacDonald Retainer                        30,000
      UWS Retainer                                 -
                                                65,000              -                -                 -                 -

               Total Expense Outflow           363,450            5,000            5,000             5,000            15,839

      Net Cash Activity                        134,050        260,000          177,000              40,500        141,661


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending April 10, 2020
                                      Week ending        Week ending      Week ending     Week ending       Week ending
                                       4/10/2020          4/10/2020        4/10/2020       4/10/2020         4/10/2020

                                     National Office        M15              W15              M7                W7
Cash Funds
      Operating account                        134,050         259,950          130,518            35,625          62,406
      Membership account                           -               -                -                 -               -
      ML Fund (savings account)                    -               -                -                 -               -
      Restricted Donations                         -                 50          46,482             4,875          79,255
      WR Cash Inflow (Apr)                         -               -                -                 -               -
                                               134,050         260,000          177,000            40,500         141,661

Expense Items
     Staffing / Benefits
     Office FT Staff                               -               -                -                 -               -
     HP FT Staff                                   -               -                -                 -               -
     Indep Contractors                             -               -                -                 -               -
                                                   -               -                -                 -               -

      Rent                                         -               -                -                 -               -
      Member Accident                              -               -                -                 -               -
      D&O tail & new policy                        -               -                -                 -               -
      Other Insurance premiums                     -               -                -                 -               -
      Other Payables                            10,000             -                -                 -               -
                                                10,000             -                -                 -               -

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -               -                -                 -               -

             Total Expense Outflow              10,000             -                -                 -               -

      Net Cash Activity                        124,050         260,000          177,000            40,500         141,661


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending April 17, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       4/17/2020          4/17/2020        4/17/2020        4/17/2020         4/17/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                        124,050         259,950          130,518             35,625            62,406
      Membership account                           -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -                 50          46,482              4,875          79,255
      WR Cash Inflow (Apr)                      50,000             -                -                  -               -
                                               174,050         260,000          177,000             40,500         141,661

Expense Items
     Staffing / Benefits
     Office FT Staff                            22,747              -                -                 -                 -
     HP FT Staff                                   -                -                -                 -               5,417
     Indep Contractors                             -                -                -                 -                 -
                                                22,747              -                -                 -               5,417

      Rent                                         -                -                -                 -                 -
      Member Accident                              -                -                -                 -                 -
      D&O tail & new policy                        -                -                -                 -                 -
      Other Insurance premiums                     -                -                -                 -                 -
      Other Payables                            10,000            5,000            5,000             5,000             5,000
                                                10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -                -                -                 -                 -

             Total Expense Outflow              32,747            5,000            5,000             5,000            10,417

      Net Cash Activity                        141,303         255,000          172,000             35,500         131,245


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending April 24, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       4/24/2020          4/24/2020        4/24/2020        4/24/2020         4/24/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                        141,303         254,950          125,518             30,625            51,990
      Membership account                           -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -                 50          46,482              4,875          79,255
      WR Cash Inflow (Apr)                      25,000             -                -                  -               -
                                               166,303         255,000          172,000             35,500         131,245

Expense Items
     Staffing / Benefits
     Office FT Staff                               -                -                -                 -                 -
     HP FT Staff                                   -                -                -                 -                 -
     Indep Contractors                          13,000            9,165            3,960             6,885               -
                                                13,000            9,165            3,960             6,885               -

      Rent                                      22,000             -                 -                 -                 -
      Member Accident                              -               -                 -                 -                 -
      D&O tail & new policy                        -               -                 -                 -                 -
      Other Insurance premiums                  30,000          17,500             5,000            10,000            10,000
      Other Payables                            10,000             -                 -                 -                 -
                                                62,000          17,500             5,000            10,000            10,000

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -                -                -                 -                 -

             Total Expense Outflow              75,000          26,665             8,960            16,885            10,000

      Net Cash Activity                         91,303         228,335          163,040             18,615         121,245


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 1, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       5/1/2020           5/1/2020         5/1/2020         5/1/2020          5/1/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                         91,303         228,285          116,558             13,740            41,990
      Membership account                           -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -                 50          46,482              4,875          79,255
      WR Cash Inflow (May)                      75,000             -                -                  -               -
                                               166,303         228,335          163,040             18,615         121,245

Expense Items
     Staffing / Benefits
     Office FT Staff                            22,747              -                -                 -                 -
     HP FT Staff                                   -                -                -                 -               5,417
     Indep Contractors                             -                -                -                 -                 -
                                                22,747              -                -                 -               5,417

      Rent                                         -                -                -                 -                 -
      Member Accident                              -                -                -                 -                 -
      D&O tail & new policy                        -                -                -                 -                 -
      Other Insurance premiums                     -                -                -                 -                 -
      Other Payables                            15,000            5,000            5,000             5,000             5,000
                                                15,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                     15,000
      MacDonald Legal fees                      10,000
      UWS Retainer                                 -
                                                25,000              -                -                 -                 -

             Total Expense Outflow              62,747            5,000            5,000             5,000            10,417

      Net Cash Activity                        103,556         223,335          158,040             13,615         110,828


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 8, 2020
                                      Week ending        Week ending      Week ending     Week ending       Week ending
                                       5/8/2020           5/8/2020         5/8/2020        5/8/2020          5/8/2020

                                     National Office        M15              W15              M7                W7
Cash Funds
      Operating account                        103,556         223,285          111,558             8,740            31,573
      Membership account                           -               -                -                 -                 -
      ML Fund (savings account)
      Restricted Donations                         -                 50          46,482             4,875          79,255
      WR Cash Inflow (May)                         -               -                -                 -               -
                                               103,556         223,335          158,040            13,615         110,828

Expense Items
     Staffing / Benefits
     Office FT Staff                               -               -                -                 -                 -
     HP FT Staff                                   -               -                -                 -                 -
     Indep Contractors                             -               -                -                 -                 -
                                                   -               -                -                 -                 -

      Rent                                         -               -                -                 -                 -
      Member Accident                              -               -                -                 -                 -
      D&O tail & new policy                        -               -                -                 -                 -
      Other Insurance premiums                     -               -                -                 -                 -
      Other Payables                            10,000             -                -                 -                 -
                                                10,000             -                -                 -                 -

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -               -                -                 -                 -

             Total Expense Outflow              10,000             -                -                 -                 -

      Net Cash Activity                         93,556         223,335          158,040            13,615         110,828


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 15, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       5/15/2020          5/15/2020        5/15/2020        5/15/2020         5/15/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                         93,556         223,285          111,558              8,740            31,573
      Membership account                           -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -                 50          46,482              4,875          79,255
      WR Cash Inflow (May)                      50,000             -                -                  -               -
                                               143,556         223,335          158,040             13,615         110,828

Expense Items
     Staffing / Benefits
     Office FT Staff                            22,747              -                -                 -                 -
     HP FT Staff                                   -                -                -                 -               5,417
     Indep Contractors                             -                -                -                 -                 -
                                                22,747              -                -                 -               5,417

      Rent                                         -                -                -                 -                 -
      Member Accident                              -                -                -                 -                 -
      D&O tail & new policy                        -                -                -                 -                 -
      Other Insurance premiums                     -                -                -                 -                 -
      Other Payables                            10,000            5,000            5,000             5,000             5,000
                                                10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -                -                -                 -                 -

             Total Expense Outflow              32,747            5,000            5,000             5,000            10,417

      Net Cash Activity                        110,809         218,335          153,040              8,615         100,412


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 22, 2020
                                      Week ending        Week ending      Week ending     Week ending      Week ending
                                       5/22/2020          5/22/2020        5/22/2020       5/22/2020        5/22/2020

                                     National Office        M15              W15              M7               W7
Cash Funds
      Operating account                        110,809         218,285          106,558            3,740            21,157
      Membership account                           -               -                -                -                 -
      ML Fund (savings account)
      Restricted Donations                         -                 50          46,482            4,875          79,255
      WR Cash Inflow (May)                      25,000             -                -                -               -
                                               135,809         218,335          153,040            8,615         100,412

Expense Items
     Staffing / Benefits
     Office FT Staff                               -               -                -                -                 -
     HP FT Staff                                   -               -                -                -                 -
     Indep Contractors                             -               -                -                -                 -
                                                   -               -                -                -                 -

      Rent                                         -               -                -                -                 -
      Member Accident                              -               -                -                -                 -
      D&O tail & new policy                        -               -                -                -                 -
      Other Insurance premiums                     -               -                -                -                 -
      Other Payables                            10,000             -                -                -                 -
                                                10,000             -                -                -                 -

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -               -                -                -                 -

             Total Expense Outflow              10,000             -                -                -                 -

      Net Cash Activity                        125,809         218,335          153,040            8,615         100,412


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending May 29, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       5/29/2020          5/29/2020        5/29/2020        5/29/2020         5/29/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                        125,809         218,285          107,040              3,740            21,412
      Membership account                           -               -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -               500           50,000             15,000          85,000
      WR Cash Inflow (May)                      50,000             -                -                  -               -
                                               175,809         218,785          157,040             18,740         106,412

Expense Items
     Staffing / Benefits
     Office FT Staff                            22,747              -                -                 -                 -
     HP FT Staff                                   -                -                -                 -               5,417
     Indep Contractors                          13,000            9,165            3,960             6,885               -
                                                35,747            9,165            3,960             6,885             5,417

      Rent                                         -                -                -                 -                 -
      Member Accident                              -                -                -                 -                 -
      D&O tail & new policy                        -                -                -                 -                 -
      Other Insurance premiums                   2,500              -                -                 -                 -
      Other Payables                            10,000            5,000            5,000             5,000             5,000
                                                12,500            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                      10,000
      UWS Retainer                                 -
                                                10,000              -                -                 -                 -

             Total Expense Outflow              58,247          14,165             8,960            11,885            10,417

      Net Cash Activity                        117,562         204,620          148,080              6,855            95,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 5, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       6/5/2020           6/5/2020         6/5/2020         6/5/2020          6/5/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                        117,562         204,620          103,080              1,855            20,995
      Membership Inflow                         10,000             -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -               500           50,000             15,000          85,000
      WR Cash Inflow                               -               -                -                  -               -
                                               127,562         205,120          153,080             16,855         105,995

Expense Items
     Staffing / Benefits
     Office FT Staff                               -                -                -                 -                 -
     HP FT Staff                                   -                -                -                 -                 -
     Indep Contractors                             -                -                -                 -                 -
                                                   -                -                -                 -                 -

      Rent                                      22,000              -                -                 -                 -
      Member Accident                              -                -                -                 -                 -
      D&O tail & new policy                        -                -                -                 -                 -
      Other Insurance premiums                     -                -                -                 -                 -
      Other Payables                            10,000            5,000            5,000             5,000             5,000
                                                32,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -                -                -                 -                 -

             Total Expense Outflow              32,000            5,000            5,000             5,000             5,000

      Net Cash Activity                         95,562         200,120          148,080             11,855         100,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 12, 2020
                                      Week ending        Week ending      Week ending      Week ending       Week ending
                                       6/12/2020          6/12/2020        6/12/2020        6/12/2020         6/12/2020

                                     National Office        M15              W15               M7                W7
Cash Funds
      Operating account                         95,562         200,120          103,080              6,855            25,995
      Membership account                        10,000             -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                         -               500           50,000             15,000          85,000
      WR Cash Inflow                               -               -                -                  -               -
                                               105,562         200,620          153,080             21,855         110,995

Expense Items
     Staffing / Benefits
     Office FT Staff                            27,000              -                -                 -                 -
     HP FT Staff                                   -                -                -                 -              15,000
     Indep Contractors                             -                -                -                 -                 -
                                                27,000              -                -                 -              15,000

      Rent                                         -                -                -                 -                 -
      Member Accident                              -                -                -                 -                 -
      D&O tail & new policy                        -                -                -                 -                 -
      Other Insurance premiums                     -                -                -                 -                 -
      Other Payables                            10,000            5,000            5,000             5,000             5,000
                                                10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                        -
      MacDonald Legal fees                         -
      UWS Retainer                                 -
                                                   -                -                -                 -                 -

             Total Expense Outflow              37,000            5,000            5,000             5,000            20,000

      Net Cash Activity                         68,562         195,620          148,080             16,855            90,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 19, 2020
                                      Week ending       Week ending      Week ending      Week ending       Week ending
                                       6/19/2020         6/19/2020        6/19/2020        6/19/2020         6/19/2020

                                     National Office       M15              W15               M7                W7
Cash Funds
      Operating account                        68,562         195,620          103,080             11,855            15,995
      Membership account                       10,000             -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                        -             1,000           50,000             25,000          85,000
      WR Cash Inflow                              -               -                -                  -               -
                                               78,562         196,620          153,080             36,855         100,995

Expense Items
     Staffing / Benefits
     Office FT Staff                              -                -                -                 -                 -
     HP FT Staff                                  -                -                -                 -                 -
     Indep Contractors                            -                -                -                 -                 -
                                                  -                -                -                 -                 -

      Rent                                        -                -                -                 -                 -
      Member Accident                             -                -                -                 -                 -
      D&O tail & new policy                       -                -                -                 -                 -
      Other Insurance premiums                    -                -                -                 -                 -
      Other Payables                           10,000            5,000            5,000             5,000             5,000
                                               10,000            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                       -
      MacDonald Legal fees                        -
      UWS Retainer                                -
                                                  -                -                -                 -                 -

             Total Expense Outflow             10,000            5,000            5,000             5,000             5,000

      Net Cash Activity                        68,562         191,620          148,080             31,855            95,995


*Does not contemplate funds in donor account
USAR Cash Flow
Week ending June 26, 2020
                                      Week ending       Week ending      Week ending      Week ending       Week ending
                                       6/26/2020         6/26/2020        6/26/2020        6/26/2020         6/26/2020

                                     National Office       M15              W15               M7                W7
Cash Funds
      Operating account                        68,562         191,620          103,080             26,855            20,995
      Membership account                       10,000             -                -                  -                 -
      ML Fund (savings account)
      Restricted Donations                        -             1,000           50,000             25,000          85,000
      WR Cash Inflow                              -               -                -                  -               -
                                               78,562         192,620          153,080             51,855         105,995

Expense Items
     Staffing / Benefits
     Office FT Staff                           27,000             -                -                  -                 -
     HP FT Staff                                  -               -                -                  -              15,000
     Indep Contractors                         13,000          30,000           12,000             20,000               -
                                               40,000          30,000           12,000             20,000            15,000

      Rent                                     22,000              -                -                 -                 -
      Member Accident                             -                -                -                 -                 -
      D&O tail & new policy                       -                -                -                 -                 -
      Other Insurance premiums                  2,500              -                -                 -                 -
      Other Payables                           10,000            5,000            5,000             5,000             5,000
                                               34,500            5,000            5,000             5,000             5,000

      Bankruptcy Legal fees                       -
      MacDonald Legal fees                        -
      UWS Retainer                                -
                                                  -                -                -                 -                 -

             Total Expense Outflow             74,500          35,000           17,000             25,000            20,000

      Net Cash Activity                         4,062         157,620          136,080             26,855            85,995


*Does not contemplate funds in donor account
